Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 1 of 102




                     Exhibit 1
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 2 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                   No. 19-cv-01420-MKV
 In re Avon Products Inc. Securities Litigation
                                                   CLASS ACTION



                   STIPULATION AND AGREEMENT OF SETTLEMENT

       This Stipulation and Agreement of Settlement, dated August 21, 2020 (the “Stipulation”)

is made and entered into between Lead Plaintiff Holly Ngo and additional plaintiff David Klungle

on behalf of themselves and each of the Class Members, on the one hand, and Avon Products, Inc.

(“Avon” or the “Company”), Sherilyn S. McCoy, James S. Scully, James S. Wilson and David

Legher (collectively “Defendants”), on the other hand, by their respective undersigned counsel and

subject to the approval of the United States District Court for the Southern District of New York,

pursuant to Rule 23(e) of the Federal Rules of Civil Procedure.

       The Settlement is intended by the Parties to fully, finally, and forever compromise, resolve,

discharge, and settle the Released Plaintiffs’ Claims as against the Released Defendant Parties and

the Released Defendants’ Claims as against the Released Plaintiff Parties and result in the

complete dismissal of this Action (as those terms are defined below) with prejudice, upon and

subject to the terms and conditions herein (the “Settlement”).

                                         WHEREAS:

       A.      All terms with initial capitalization not otherwise defined in the text hereof shall

have the meanings ascribed to them in paragraph 1 below.

       B.      On February 14, 2019, plaintiff Manzoor Bevinal filed a class action complaint in

the United States District Court for the Southern District of New York (the “Court”). ECF No. 1.
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 3 of 102




       C.     On June 3, 2019, the Court appointed Holly Ngo as Lead Plaintiff and Levi &

Korsinsky LLP as Lead Counsel pursuant to the Private Securities Litigation Reform Act of 1995,

15 U.S.C. §78u-4. ECF No. 16.

       D.     On July 24, 2019, Lead Plaintiff filed her Amended Complaint asserting securities

fraud claims against Defendants based, inter alia, on allegations that Avon and certain of its

officers and directors violated the Securities Exchange Act of 1934 (the “Exchange Act”) and SEC

Rule 10b-5 promulgated thereunder. ECF No. 32.

       E.     On July 26, 2019, the Defendants moved to dismiss the Amended Complaint. ECF

No. 33. Lead Plaintiff filed her opposition to Defendants’ motion to dismiss on August 30, 2019.

ECF No. 40. Defendants filed a brief in reply and further support of the motion to dismiss on

September 13, 2019. ECF No. 41.

       F.     The Court denied the motion to dismiss on November 18, 2019. ECF No. 46.

       G.     On December 12, 2019, the Court entered a Rule 26(f) Civil Case Management

Plan and Scheduling Order. ECF No. 50.

       H.     On February 14, 2020, Lead Plaintiff filed a Motion for Class Certification,

Appointment of Class Representatives, and Appointment of Class Counsel (the “Class

Certification Motion”). ECF No. 52.

       I.     On May 13, 2020, Defendants filed a Motion to Approve Request for International

Judicial Assistance. ECF No. 59.

       J.     On May 28, 2020, the Court denied, without prejudice, Defendants’ Motion to

Approve Request for International Judicial Assistance. ECF No. 63.

       K.     On June 9, 2020, pursuant to the Court’s request, the Parties filed letter briefs

concerning a Motion to Compel Discovery of Confidential Witnesses. ECF No. 64.




                                               2
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 4 of 102




       L.      On June 17, 2020, the Court held a telephonic discovery conference to address

Defendants’ Motion to Compel Discovery of Confidential Witnesses, at the conclusion of which

the Court directed Plaintiffs to produce responsive documents and non-privileged

communications. ECF No. 66.

       M.      On June 18, 2020, the Parties participated in a mediation session held before

mediator Robert A. Meyer, Esq. of Judicial Arbitration and Mediation Services. Following

additional discussions amongst the Parties, on June 24, 2020, the Parties reached an agreement to

settle this Action and signed a Memorandum of Understanding on July 2, 2020. This Stipulation

reflects the substantive terms of the proposal and, subject to Court approval and the satisfaction of

the terms and conditions set forth herein, will resolve the Action.

       N.      Defendants deny any liability to Plaintiffs and the Settlement Class, deny any and

all allegations of wrongdoing, and maintain that they have at all times acted in good faith and in

compliance with the law. Defendants contend that they did not make any false or misleading

statements and that they disclosed all information required to be disclosed by the federal securities

laws. This Settlement shall in no event be construed or deemed to be evidence of or an admission

or concession on the part of any Defendant with respect to any claim or of any fault or liability or

wrongdoing or damage whatsoever, or any infirmity in the defenses that Defendants have asserted.

This Settlement shall not be construed or deemed to be a concession by Plaintiffs, or any Class

Member, of any infirmity in the claims asserted in this Action. Plaintiffs and Defendants recognize

that the Action is being voluntarily settled after receiving advice of counsel, and that the

Settlement, as embodied herein, is fair, reasonable, and adequate.

       O.      Lead Counsel conducted an extensive investigation into the claims and the

underlying events and transactions alleged in the Amended Complaint, including the maximum




                                                 3
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 5 of 102




amount of damages that Lead Counsel believes is potentially recoverable by the Settlement Class

based on the allegations sustained by the Court at the pleading stage. Based upon this investigation,

and taking into consideration the immediate and significant monetary benefit the Class Members

will receive from the Settlement, weighed against the risks of litigation, the Plaintiffs and Lead

Counsel have concluded that the terms and conditions of this Settlement, as embodied herein, are

fair, reasonable, and adequate to Plaintiffs and to the other Class Members, and in their best

interests, and have agreed to settle the claims raised in the Action pursuant to the terms and

conditions of this Settlement.

       NOW THEREFORE, without any admission or concession on the part of Plaintiffs of any

lack of merit of the Action whatsoever, and without any admission or concession of any liability

or wrongdoing or lack of merit in the defenses whatsoever by Defendants, it is hereby

STIPULATED AND AGREED, by and among the Parties, through their respective counsel,

subject to approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,

that all Released Plaintiffs’ Claims as against the Released Defendant Parties and all Released

Defendants’ Claims as against the Released Plaintiff Parties, shall be compromised, settled,

released, and dismissed with prejudice, upon and subject to the following terms and conditions

and in consideration of the benefits flowing to the Parties from this Settlement:

                                          DEFINITIONS

               1.      As used in this Stipulation the following terms shall have the meanings

specified below:

               a.      “Action” means the consolidated action pending in the United States

       District Court for the Southern District of New York under the caption In re Avon

       Products, Inc. Securities Litigation., Case No. 19-cv-01420-MKV (S.D.N.Y.).




                                                 4
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 6 of 102




       b.        “Amended Complaint” means the Amended Consolidated Class Action

Complaint for Violation of the Federal Securities Laws filed in the Action on July 24,

2019 (ECF No. 32).

       c.        “Authorized Claimant” means a Class Member who submits a timely and

valid Proof of Claim Form to the Claims Administrator, which satisfies the requirements

established by the Court, and who, subject to Court approval, will receive a payment

from the Net Settlement Fund.

       d.        “Claim” means a Proof of Claim Form submitted to the Claims

Administrator.

       e.        “Claimant” means a person or entity that submits a Claim.

       f.        “Claims Administrator” means the firm retained by Lead Plaintiff, subject

to approval of the Court, to provide all notices approved by the Court to potential Class

Members, process Claims, and to administer the Settlement. Defendants will not have

any involvement in the selection of the claims administrator. Lead Plaintiff has selected

Epiq Global as the Claims Administrator.

       g.        “Class Distribution Order” means an order entered by the Court

authorizing and directing that the Net Settlement Fund be distributed, in whole or in part,

to Authorized Claimants.

       h.        “Class Member” means a person or entity that is a member of the

Settlement Class and is not otherwise excluded from the Settlement Class pursuant to its

definition.

       i.        “Class Period” means the period from January 21, 2016 through

November 11, 2017, inclusive.




                                          5
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 7 of 102




       j.      “Code” means the Internal Revenue Code of 1986, as amended.

       k.       “Complaints” means the Complaint and the Amended Complaint.

       l.       “Court” means the United States District Court for the Southern District

of New York.

       m.      “Defendants” means Avon Products, Inc., Sherilyn S. McCoy, James S.

Scully, James S. Wilson and David Legher.

       n.      “Defendants’ Counsel” means the law firm of Cravath, Swaine & Moore

LLP.

       o.      “Effective Date” means the first date by which all of the following shall

have occurred: (1) the Court has entered the Preliminary Approval Order, substantially in

the form annexed hereto as Exhibit A; (2) the Settlement Amount has been paid into the

Escrow Account; (3) the Court has approved all the material terms set forth in this

Stipulation and the proposed Settlement embodied herein, following the provision of

notice to the Settlement Class and a Final Approval Hearing, as prescribed by Rule 23 of

the Federal Rules of Civil Procedure; (4) the time to exercise the termination rights

provided in this Stipulation has expired or the termination rights have been waived; and

(5) the Court has entered the Judgment, substantially in the form annexed hereto as

Exhibit B, which has become Final.

       p.      “Escrow Account” means one or more accounts established at Signature

Bank to hold the Settlement Fund, which accounts shall be created, controlled and

maintained exclusively by the Escrow Agent, acting as agent for Plaintiffs and the

Settlement Class, and shall be deemed to be in the custody of the Court and remain

subject to the jurisdiction of the Court until such time as the Settlement Fund is




                                          6
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 8 of 102




distributed or returned pursuant to the terms of this Stipulation and/or further order of the

Court.

         q.    “Escrow Agent” means Lead Counsel, which shall be responsible for

overseeing, investing, safeguarding, and distributing the Settlement Fund held in the

Escrow Account, pursuant to the terms of this Settlement and any orders entered by the

Court, and acting as agent for Lead Plaintiff and the Settlement Class.

         r.    “Fee and Expense Order” means an order granting Lead Counsel’s

application, on behalf of Plaintiffs’ Counsel, for attorneys’ fees, Litigation Expenses, and

awards to Plaintiffs, pursuant to the Private Securities Litigation Reform Act of 1995.

         s.    “Final” when referring to an order or judgment means: (l) that the time for

appeal or appellate review of the order or judgment has expired, and no appeal has been

taken; or (2) if there has been an appeal, (a) that the appeal has been decided by all

appellate courts without causing a material change in the order or judgment; or (b) that

the order or judgment has been upheld on appeal and is no longer subject to appellate

review by further appeal or writ of certiorari.

         t.    “Final Approval Hearing” means the hearing set by the Court pursuant to

Rule 23(e) of the Federal Rules of Civil Procedure to consider, among other things,

approval of the Settlement or any other form of a hearing (either in person or virtual) the

Court orders in light of the limitations presented by the Covid-19 pandemic.

         u.    “Judgment” means the proposed order and final judgment, substantially in

the form attached hereto as Exhibit B, to be entered by the Court pursuant to Rule 54(b)

of the Federal Rules of Civil Procedure approving the Stipulation and the proposed

Settlement embodied herein.




                                          7
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 9 of 102




       v.      “Lead Counsel” means Levi & Korsinsky, LLP.

       w.      “Litigation Expenses” means the reasonable costs and expenses incurred

by Plaintiffs’ Counsel in connection with commencing and prosecuting the Action, for

which Lead Counsel intends to apply to the Court for payment from the Settlement Fund.

Litigation Expenses may also include reimbursement of the reasonable costs and

expenses (including lost wages) of Plaintiffs in accordance with 15 U.S.C. § 78u-4(a)(4).

       x.      “Net Settlement Fund” means the Settlement Fund less: (1) any Taxes and

Tax Expenses; (2) any Notice and Administration Costs; (3) any attorneys’ fees and

Litigation Expenses awarded by the Court; and (4) any other fees or costs approved by

the Court.

       y.      “Notice” means the Notice of Pendency of Class Action, Proposed

Settlement, and Motion for Attorneys’ Fees and Expenses, substantially in the form

attached hereto as Exhibit A-1, which is to be sent to members of the Settlement Class.

       z.      “Notice and Administration Costs” means (1) the costs, fees and expenses

that are reasonably incurred in connection with (i) providing notice to the Settlement

Class and (ii) administering the claims process; and (2) the costs, fees and expenses that

are reasonably incurred in connection with the Escrow Account and investment of the

Settlement Fund.

       aa.     “Opt-Out Threshold” means the threshold set forth in the Supplemental

Agreement that provides the Defendants with a right to terminate the Settlement.

       bb.     “Plaintiffs” means Lead Plaintiff Holly Ngo and additionally named

Plaintiff David Klungle.




                                         8
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 10 of 102




       cc.     “Plaintiffs’ Counsel” means Levi & Korsinsky, LLP, Labaton Sucharow

LLP, and The Schall Law Firm.

       dd.     “Plan of Allocation” means the proposed plan of allocation of the Net

Settlement Fund prepared by Lead Counsel, in conjunction with Lead Plaintiff’s damages

consultant, as set forth in the Notice (or any other plan for the allocation of the Net

Settlement Fund among Authorized Claimants that Lead Counsel may propose), that the

Court may approve.

       ee.     “Preliminary Approval Order” means the order, substantially in the form

attached hereto as Exhibit A, to be entered by the Court preliminarily approving the

Settlement and authorizing notice to the Settlement Class.

       ff.     “Proof of Claim Form” means the form, substantially in the form attached

hereto as Exhibit A-2, that a Class Member must complete should that Class Member

seek to share in a distribution of the Net Settlement Fund.

       gg.     “Released Defendants’ Claims” means any and all claims and causes of

action of every nature and description, whether known claims or Unknown Claims,

contingent or absolute, mature or not mature, liquidated or unliquidated, accrued or not

accrued, concealed or hidden, regardless of legal or equitable theory and whether arising

under federal, state, common, or foreign law, that arise out of or relate in any way to the

institution, prosecution, or settlement of the claims against Defendants, except that the

following claims shall not be released: (i) any claims relating to the enforcement of the

Settlement or for breach of the Term Sheet or of the Stipulation; and (ii) any claims by

Avon against anyone claiming to be a member of the Settlement Class arising from any




                                          9
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 11 of 102




contractual relationship between Avon and any current or former employee or

independent contractor.

           hh.   “Released Defendant Parties” means Defendants, and any and all of their

respective immediate family members, parent entities, associates, affiliates or

subsidiaries, and each and all of their respective past, present or future officers, directors,

stockholders, agents, representatives, employees, attorneys, financial or investment

advisors, advisors, consultants, trustees, accountants, auditors, agents, insurers, co-

insurers and reinsurers, heirs, executors, general or limited partners or partnerships,

personal or legal representatives, estates, administrators, predecessors, successors and

assigns.

           ii.   “Released Defendant Party” means any one of the Released Defendant

Parties.

           jj.   “Released Plaintiffs’ Claims” means any and all claims and causes of

action of every nature and description, whether known or Unknown (defined below),

contingent or absolute, mature or not mature, liquidated or unliquidated, accrued or not

accrued, concealed or hidden, regardless of legal or equitable theory and whether arising

under federal, state, common, or foreign law, that Plaintiffs or any other member of the

Settlement Class: (a) asserted in the Action; or (b) could have asserted in the Action or

any forum that arise out of, are based upon, or relate to, directly or indirectly, in whole or

in part (1) the allegations, transactions, facts, matters or occurrences, representations or

omissions involved, set forth, or referred to in the Action and (2) the purchase or

acquisition of Avon publicly traded common stock during the Class Period. The Release

shall not include claims to enforce the Settlement.




                                          10
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 12 of 102




        kk.     “Released Plaintiffs’ Claim” means any one of the Released Plaintiffs’

Claims.

        ll.     “Released Plaintiff Parties” means Plaintiffs and the Settlement Class, and

any and all of their respective immediate family members, parent entities, associates,

affiliates or subsidiaries, and each and all of their respective past, present or future

officers, directors, stockholders, agents, representatives, employees, attorneys, financial

or investment advisors, advisors, consultants, trustees, agents, insurers, co-insurers and

reinsurers, heirs, executors, general or limited partners or partnerships, personal or legal

representatives, estates, administrators, predecessors, successors and assigns.

        mm.     “Released Plaintiff Party” means any one of the Released Plaintiff Parties.

        nn.     “Settlement” means the resolution of the Action in accordance with the

terms and provisions of this Stipulation and Agreement of Settlement.

        oo.     “Settlement Amount” means fourteen million five hundred thousand U.S.

dollars ($14,500,000).

        pp.     “Settlement Class” means all persons and entities who purchased or

otherwise acquired the publicly traded common stock of Avon during the period from

January 21, 2016 to November 1, 2017, inclusive, and were allegedly damaged thereby.

Excluded from the Settlement Class are: (i) Defendants; (ii) members of the immediate

family of any Defendant who is an individual; (iii) any person who was an officer or

director of Avon during the Class Period; (iv) any firm, trust, corporation, or other entity

in which any Defendant has or had a controlling interest; (v) the legal representatives,

affiliates, heirs, successors-in-interest, or assigns of any such excluded person or entity,

in their respective capacity as such; and (vi) any persons or entities who or which exclude




                                          11
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 13 of 102




themselves by submitting a timely and valid request for exclusion that is accepted by the

Court. Nothing in this definition shall operate to exclude the Avon Personal Savings

Account Plan from the Settlement Class.

       qq.     “Settlement Fund” means the Settlement Amount plus any and all income

and gains earned thereon, less any losses incurred thereon, after it is deposited into the

Escrow Account.

       rr.     “Settlement Notices” means the Notice and Summary Notice.

       ss.     “Parties” or “Party” means Plaintiffs, on behalf of themselves and the

Settlement Class, and/or Defendants.

       tt.     “Summary Notice” means the Summary Notice of Pendency of Class

Action, Proposed Settlement, and Motion for Attorneys’ Fees and Expenses, substantially

in the form attached hereto as Exhibit A-3, to be published as set forth in the Preliminary

Approval Order.

       uu.     “Supplemental Agreement” is the agreement entered into on even date

herewith between Lead Counsel and Defendants’ Counsel, which is incorporated by

reference into this Stipulation.

       vv.     “Taxes” means all taxes of any kind (including any estimated taxes,

interest or penalties) arising in any jurisdiction on any income or gains earned by the

Settlement Fund including any taxes or tax detriments to which Defendants may be

subject (as computed on a “first-dollar” basis) with respect to (i) any income or gains

earned by the Settlement Fund for any period during which the Settlement Fund is not

treated, or does not qualify, as a “qualified settlement fund” for federal or state income




                                         12
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 14 of 102




tax purposes; and (ii) the payment or reimbursement by the Settlement Fund of any taxes

or tax detriments described in clause (i) of this definition.

        ww.     “Tax Expenses” means any expenses and costs incurred in connection

with the operation and implementation of paragraphs 9-19 (including, without limitation,

expenses of tax attorneys and/or accountants and/or other advisors and expenses relating

to the filing of or failure to file all necessary or advisable tax returns).

        xx.     “Unknown Claims” means any and all Released Plaintiffs’ Claims that any

Plaintiff or Class Member do not know or suspect to exist in his, her or its favor at the

time of the release of the Released Defendant Parties, which if known by him, her or it

might have affected his, her or its decision(s) with respect to the Settlement, including,

but not limited to, whether or not to object to this Settlement or seek exclusion from the

Settlement Class, and any of the Released Defendants’ Claims which Defendants do not

know or suspect to exist in his, her or its favor at the time of the release of the Released

Plaintiff Parties, which if known by him, her or it might have affected his, her or its

decision(s) with respect to the Settlement. With respect to any and all Released Plaintiffs’

Claims and Released Defendants’ Claims, Plaintiffs and Defendants stipulate and agree

that upon the Effective Date, Plaintiffs and Defendants shall each, for themselves and all

persons claiming by, through or on behalf of them, expressly waive, and each Class

Member shall be deemed to have waived, and by operation of the Judgment shall have

expressly waived, any and all provisions, rights and benefits conferred by any law of any

state or territory of the United States, or principle of common law, that is similar,

comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

        A general release does not extend to claims that the creditor or releasing
        party does not know or suspect to exist in his or her favor at the time of



                                           13
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 15 of 102




       executing the release and that, if known by him or her, would have
       materially affected his or her settlement with the debtor or released party.

The Released Plaintiff Parties and Released Defendant Parties acknowledge that they

may hereafter discover facts in addition to or different from those which he, she, it or

their counsel now knows or believes to be true with respect to the subject matter of the

Released Plaintiffs’ Claims or Released Defendants’ Claims, but (a) the Released

Plaintiff Parties shall expressly fully, finally, and forever waive, compromise, settle,

discharge, extinguish, and release, and each Released Plaintiff Party shall be deemed to

have waived, compromised, settled, discharged, extinguished, and released, and upon the

Effective Date, and by operation of the Judgment shall have waived, compromised,

settled, discharged, extinguished, and released, fully, finally, and forever, any and all

Released Plaintiffs’ Claims against the Released Defendant Parties, known or unknown,

suspected or unsuspected, contingent or non-contingent, whether or not concealed or

hidden, which now exist, or heretofore have existed, upon any theory of law or equity

now existing or coming into existence in the future, including, but not limited to, conduct

which is negligent, intentional, with or without malice, or a breach of any duty, law or

rule, without regard to the subsequent discovery or existence of such different or

additional facts, legal theories, or authorities, and (b) the Released Defendant Parties

shall expressly fully, finally, and forever waive, compromise, settle, discharge,

extinguish, and release, and upon the Effective Date, and by operation of the Judgment

shall have waived, compromised, settled, discharged, extinguished, and released, fully,

finally, and forever, any and all Released Defendants’ Claims against the Released

Plaintiff Parties, known or unknown, suspected or unsuspected, contingent or non-

contingent, whether or not concealed or hidden, which now exist, or heretofore have



                                          14
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 16 of 102




       existed, upon any theory of law or equity now existing or coming into existence in the

       future, including, but not limited to, conduct which is negligent, intentional, with or

       without malice, or a breach of any duty, law or rule, without regard to the subsequent

       discovery or existence of such different or additional facts, legal theories, or authorities.

       Plaintiffs and Defendants acknowledge, and all Class Members and any successors,

       assigns, and persons claiming through or on behalf of any of the foregoing, shall, by

       operation of law, be deemed to have acknowledged, that the inclusion of “Unknown

       Claims” in the definition of Released Plaintiffs’ Claims and Released Defendants’ Claims

       were separately bargained for and constitute material elements of this Settlement.

                                SETTLEMENT CONSIDERATION

       2.      Avon shall pay or cause to be paid the Settlement Amount into the Escrow Account

within thirty-five (35) business days after the first date on which both (a) the Preliminary Approval

Order has been entered by the Court, and (b) Lead Counsel has provided Defendants’ Counsel

with full and complete account information necessary for such payment (including wiring

instructions) and a tax identification number for the Settlement Fund, but in no event earlier than

October 1, 2020. If the Settlement Amount is not deposited into the Escrow Account by such date,

Lead Plaintiff reserves the right to either (i) move to enforce the terms of this Settlement, including

seeking interest on any unpaid amount; or (ii) terminate the Settlement.

       3.      The Settlement Amount as set forth above in ¶ 1 is inclusive of all Lead Counsel’s

attorneys’ fees and Litigation Expenses that may be awarded by the Court, and all Notice and

Administration Costs, Taxes and Tax Expenses, and is the total, full and final amount of all

payments to be paid by, or on behalf of, Defendants for the benefit of themselves and the Released

Defendant Parties, to Plaintiffs, Class Members, Lead Counsel or any other person or entity acting




                                                  15
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 17 of 102




or purporting to act for the benefit of the Settlement Class in this Action, in connection with the

Stipulation and the proposed Settlement embodied herein.

       4.      Immediately upon deposit of the Settlement Amount into the Escrow Account,

Defendants and the Released Defendant Parties shall have no responsibility for or interest in the

Settlement Fund, including for any loss of principal, and shall have no role in the management or

investment of the Settlement Fund. Under no circumstances shall Defendants have any obligation

to contribute more to the Settlement Fund than the Settlement Amount.

                CLASS ACTION FAIRNESS ACT OF 2005 (“CAFA”) NOTICE

       5.      Defendants shall serve any notice of the Settlement required pursuant to CAFA, 28

U.S.C. § 1715(b), (the “CAFA Notice”) within the time period set forth in said statute and shall,

within three (3) business days after service of such CAFA Notice, certify to Lead Counsel that

such service has been made. The Parties agree that they will request, pursuant to 28 U.S.C.

§ 1715(d), that the Final Approval Hearing be scheduled for no earlier than ninety (90) days

following the deadline for Defendants to serve the CAFA Notice as stated in this paragraph. The

Parties agree that any delay by Defendants in timely serving the CAFA Notice will not provide

grounds for delay of the Final Approval Hearing. Defendants shall be responsible for all costs and

expenses related to the creation and service of the CAFA Notice.

                                           RELEASES

       6.      The obligations incurred pursuant to this Settlement shall be in full and final

disposition of the Action as against the Defendants, and shall fully and finally release any and all

Released Plaintiffs’ Claims as against all Released Defendant Parties and shall also release all the

Released Defendants’ Claims as against all Released Plaintiff Parties. The Judgment shall, among




                                                16
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 18 of 102




other things, provide for the dismissal with prejudice of the Action against the Defendants, without

costs to any party, except for the payments expressly provided for herein.

       7.      Pursuant to the Judgment, upon the Effective Date, Plaintiffs and each Class

Member, on behalf of themselves, and their respective past and present trustees, fiduciaries,

guardians, representatives, estate trustees, heirs, executors, administrators, predecessors,

successors and assigns, and any other person claiming by, through or on behalf of them, in their

capacities as such, shall be deemed by operation of law to (a) have released, waived, discharged

and dismissed each and every of the Released Plaintiffs’ Claims against the Released Defendant

Parties; and (b) forever be enjoined from commencing, instituting or prosecuting any or all of the

Released Plaintiffs’ Claims against any of the Released Defendant Parties.

       8.      Pursuant to the Judgment, upon the Effective Date, each of the Defendants, on

behalf of themselves, and their respective past and present trustees, fiduciaries, guardians,

representatives, estate trustees, heirs, executors, administrators, predecessors, successors and

assigns, and any other person claiming by, through or on behalf of them, in their capacities as such,

shall be deemed by operation of law to (a) have released, waived, discharged and dismissed each

and every of the Released Defendants’ Claims against the Released Plaintiff Parties; and (b)

forever be enjoined from commencing, instituting or prosecuting any or all             the Released

Defendants’ Claims against any of the Released Plaintiff Parties.

                 USE AND TAX TREATMENT OF THE SETTLEMENT FUND

       9.      The Settlement Amount shall be held and invested in the Escrow Account as

provided in ¶ 10 hereof. Upon the Effective Date, any interest earned on the Settlement Amount

shall be for the benefit of the Settlement Class. If the Effective Date does not occur and the




                                                 17
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 19 of 102




Settlement is terminated, the Settlement Fund shall be returned to Defendants pursuant to the terms

of ¶ 47 hereof.

       10.        The Escrow Agent shall invest any funds in the Escrow Account in an amount in

excess of $200,000 in United States Agency or Treasury Securities, money market or mutual funds

comprised of investments secured by the full faith and credit of the United States government, or

an interest-bearing account insured by the FDIC, and shall collect and reinvest all interest accrued

thereon. Any funds in an amount equal to or less than $200,000 may be uninvested or held in an

interest-bearing bank account insured by the FDIC. The Released Defendant Parties shall have no

responsibility for, interest in, or liability with respect to the investment decisions of the Escrow

Agent. The Settlement Fund shall bear all risk of loss related to the investment of the Settlement

Amount pursuant to the terms set forth in this paragraph.

       11.        The Escrow Agent shall not disburse the Settlement Fund from the Escrow Account

except as provided in this Stipulation. All funds held in the Escrow Account shall be deemed to be

in the custody of the Court and shall remain subject to the jurisdiction of the Court until such time

as the Settlement Fund is either distributed or returned to Defendants pursuant to the terms and

conditions of this Stipulation.

       12.        Subject to the terms and conditions of this Stipulation, the Settlement Fund shall be

distributed to pay: (i) Taxes and Tax Expenses; (ii) Notice and Administration Costs; and (iii) any

attorneys’ fees and Litigation Expenses awarded by the Court. The balance remaining in the

Settlement Fund (the Net Settlement Fund) after payment of items (i)-(iii), shall be distributed to

Authorized Claimants as provided herein.

       13.        Prior to the Effective Date, the Escrow Agent, without further approval of

Defendants, may pay from the Settlement Fund up to $550,000 in Notice and Administration Costs




                                                   18
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 20 of 102




actually and reasonably incurred. Prior to the Effective Date, payment by the Escrow Agent of any

Notice and Administration Costs exceeding $550,000 shall require notice to, and agreement from,

Defendants, through Defendants’ Counsel. Subsequent to the Effective Date, without further

approval by Defendants, any Released Defendant Parties or the Court, the Escrow Agent may pay

from the Settlement Fund all reasonable and necessary Notice and Administration Costs in excess

of any amount paid prior to the Effective Date. Defendants, Defendants’ Counsel, and the Released

Defendant Parties shall not have any responsibility for, nor any liability with respect to, any Notice

and Administration Costs incurred or paid, and shall have no responsibility for, and no liability

with respect to, any acts or omissions of the Claims Administrator, Lead Counsel, the Escrow

Agent, or their respective agents, with regard to any Notice and Administration Costs.

       14.     For purposes of Section 468B of the Code, and the regulations promulgated

thereunder, the “administrator” (as defined in Treasury Regulation § 1.468B-2(k)(3)) of the

Settlement Fund shall be Lead Counsel (acting in such capacity, the “Administrator”). All Taxes

and Tax Expenses shall be considered to be a cost of administration of the proposed settlement

embodied in this Stipulation and shall be timely paid out of the Settlement Fund. The

Administrator shall be solely responsible for causing payment to be made from the Settlement

Fund of any Taxes and Tax Expenses owed with respect to the Settlement Fund, and shall cause

the Defendants to be reimbursed from the Settlement Fund for any Taxes and Tax Expenses to

which Defendants are subject. The Escrow Agent is authorized to withdraw from the Settlement

Fund, without prior order of the Court or approval of Defendants, such amounts as are necessary

to pay or reimburse Taxes and Tax Expenses.

       15.     After (i) the Effective Date occurs and (ii) entry by the Court of a Class Distribution

Order that has become Final, the Claims Administrator shall, subject to the supervision of Lead




                                                 19
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 21 of 102




Counsel, distribute the Net Settlement Fund to Authorized Claimants in accordance with the terms

of such Final Class Distribution Order; provided, however, that (notwithstanding anything herein

to the contrary) any amounts in the Escrow Account necessary for payment of Taxes and Tax

Expenses (including the establishment of adequate reserves for any Taxes or Tax Expenses, as

well as any amounts that may be required to be withheld under Treasury Regulation § 1.468B-

2(l)(2)), attorneys’ fees and Litigation Expenses awarded by the Court and/or Notice and

Administration Costs shall remain in the Escrow Account for such purpose. The Escrow Agent is

authorized to permit the Claims Administrator to make the foregoing distributions.

       16.     The Settlement is not a claims-made settlement. If all conditions of the Settlement

are satisfied and the Effective Date has occurred, no portion of the Settlement Fund will be returned

to Defendants, irrespective of the number of Claims filed, the collective amount of losses of

Authorized Claimants, the percentage of recovery of losses, or the amounts to be paid to

Authorized Claimants from the Net Settlement Fund. If any portion of the Net Settlement Fund

remains following distribution pursuant to ¶ 26 and is of such an amount that in the determination

of the Claims Administrator, in consultation with Lead Counsel, it is not cost-effective or efficient

to redistribute such amount to Authorized Claimants, then such remaining funds, after payment of

any further Notice and Administration Costs, Tax Expenses and Taxes, shall be donated to a

nonsectarian charitable organization(s) certified as tax-exempt under Section 501(c)(3) of the

Code, as approved by the Court.

       17.     The Parties agree that the Settlement Fund is intended to be a “qualified settlement

fund” within the meaning of Section 468B of the Code and Treasury Regulation § 1.468B-1. The

Parties shall not take a position in any filing or before any tax authority inconsistent with such

treatment. The Administrator shall make reasonable efforts to ensure that the Settlement Fund at




                                                 20
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 22 of 102




all times complies with applicable provisions of the Code and Treasury regulations in order to

maintain its treatment as a Qualified Settlement Fund. The Administrator shall be solely

responsible for timely filing or causing to be filed all informational and other tax returns as may

be necessary or appropriate (including, without limitation, the returns described in Treasury

Regulations §§ l.468B-2(k) and (1)) for the Settlement Fund. Such returns shall be consistent with

this paragraph and in all events shall reflect that all Taxes on the income earned on the Settlement

Fund shall be paid out of the Settlement Fund as provided by ¶ 14 herein. Avon will timely provide

to the Administrator a “Section 1.468B-3 Statement” (as described in Treasury Regulation

§ l.468B-3(e)) with respect to any transfers Avon makes, or causes to be made, to the Settlement

Fund. The Administrator shall timely make such elections as are necessary or advisable to carry

out this paragraph, including, as necessary, making a “relation-back election,” as described in

Treasury Regulation § l.468B-l(j), to cause the qualified settlement fund to come into existence at

the earliest allowable date, and shall take or cause to be taken all actions as may be necessary or

appropriate in connection therewith.

       18.     All tax returns prepared for the Settlement Fund (as well as any election set forth

therein) shall be consistent with the previous ¶ 17 and in all events shall reflect that all Taxes on

the income and gains earned by the Settlement Fund shall be paid out of the Settlement Fund as

provided herein.

       19.     The Released Defendant Parties shall not have any responsibility for, and no

liability with respect to, payment of any Taxes and Tax Expenses, and shall have no responsibility

for, and no liability with respect to, the acts or omissions of the Claims Administrator, Lead

Counsel, the Escrow Agent, the Administrator, or their agents, with regard to Taxes and Tax

Expenses. Defendants and Defendants’ Counsel shall notify the Escrow Agent promptly if they




                                                 21
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 23 of 102




receive any notice of any claim for Taxes or Tax Expenses relating to the Settlement Fund, but

shall otherwise have no responsibility for, or liability with respect to, the administration or

distribution of the Settlement Fund or any related acts or omissions of the Claims Administrator,

Lead Counsel, the Escrow Agent, or the Administrator. The Parties agree to cooperate with each

other, and their tax attorneys and accountants, to the extent reasonably necessary to carry out the

terms of this Stipulation with regard to Taxes.

                                    PLAN OF ALLOCATION

       20.     Subject to entry by the Court of a Class Distribution Order that becomes Final, the

Net Settlement Fund shall be distributed to Authorized Claimants in accordance with a Plan of

Allocation, provided that such Plan of Allocation, after appropriate notice thereof to the Settlement

Class, has been approved by the Court in an order that has become Final.

       21.     The Defendants, the Released Defendant Parties, and Defendants’ Counsel shall

have no role in the preparation of the Plan of Allocation and shall take no position with respect

thereto. Neither Defendants nor the Released Defendant Parties shall have any responsibility or

liability whatsoever for the Plan of Allocation.

       22.     The Plan of Allocation is not a necessary or material term of the Settlement and it

is not a condition of the Settlement that any particular Plan of Allocation be approved by the Court.

Any order by the Court or any appellate court with respect to a Plan of Allocation shall not preclude

the Judgment from being deemed Final nor shall it prevent the Effective Date from occurring.

None of the Parties may cancel or terminate the Settlement based on the Court’s or any appellate

court’s ruling with respect to a Plan of Allocation.

                      ATTORNEYS’ FEES AND LITIGATION EXPENSES

       23.     Lead Counsel may apply to the Court, on behalf of Plaintiffs’ Counsel, for an award

from the Settlement Fund of attorneys’ fees and Litigation Expenses and an incentive award


                                                   22
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 24 of 102




payable to Plaintiffs. Attorneys’ fees and Litigation Expenses and any incentive awards are not the

subject of any agreement between the Parties other than what is set forth in this Stipulation.

        24.     The Released Defendant Parties will take no position on Lead Counsel’s request

for attorneys’ fees or Litigation Expenses or incentive awards, and shall have no responsibility for,

and no liability with respect to, the attorneys’ fees or Litigation Expenses or incentive awards that

the Court may award.

        25.     The procedure for and amounts of any award of attorneys’ fees and Litigation

Expenses and incentive awards, and the allowance or disallowance by the Court thereof, are not

necessary or material terms of the Settlement and are not a condition of the Settlement. Any order

or proceedings relating to Lead Counsel’s request for attorneys’ fees or Litigation Expenses or

incentive awards, or any appeal from any order relating thereto or reversal or modification thereof,

shall not preclude the Judgment from being deemed Final nor shall it prevent the Effective Date

from occurring. None of the Parties may cancel or terminate the Settlement based on the Court’s

or any appellate court’s ruling with respect to Lead Counsel’s application for attorneys’ fees and

Litigation Expenses and incentive awards.

        26.     Immediately after entry by the Court of the Fee and Expense Order, any amounts

awarded in the order may be paid to Lead Counsel from the Escrow Account by the Escrow Agent,

notwithstanding the existence of or pendency of any objection, appeal or collateral attack on the

Settlement or any part thereof or the Fee and Expense Order. In the event that the Effective Date

does not occur or the Settlement is terminated pursuant to its terms, or if, as the result of any appeal

or further proceedings on remand, or successful collateral attack, the Fee and Expense Order is

reversed or modified pursuant to a Final court order and attorneys’ fees, Litigation Expenses, and

incentive awards have been paid out of the Escrow Account to any extent, then Lead Counsel shall




                                                  23
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 25 of 102




be obligated and do hereby agree, within ten (10) business days after receiving notice of the

foregoing from Defendants’ Counsel or from a court of appropriate jurisdiction, to refund to the

extent required to the Escrow Account such attorneys’ fees, Litigation Expenses, and/or incentive

awards, as the case may be, that have been paid, plus interest thereon at the same rate as would

have been earned had those sums remained in the Escrow Account.

                         ADMINISTRATION OF THE SETTLEMENT

       27.     The Claims Administrator, subject to the supervision of Lead Counsel and the

jurisdiction of the Court, shall administer and calculate the Claims submitted by Claimants,

oversee distribution of the Net Settlement Fund to Authorized Claimants pursuant to a Plan of

Allocation approved by the Court in an Order that has become Final and subject to a Class

Distribution Order entered by the Court that has become Final, and perform all claims

administration procedures necessary or appropriate in connection therewith.

       28.     Other than Avon’s obligation to provide its shareholder lists, as provided herein,

none of the Released Defendant Parties shall have any responsibility for, involvement in, or

liability for providing the Settlement Notices to the Settlement Class, the administration of the

Settlement or the Claims process, reviewing or challenging of Claims, the implementation of the

Plan of Allocation as approved by the Court or the distribution of funds from the Net Settlement

Fund. Defendants and Defendants’ Counsel shall cooperate in the administration of the Settlement

to the extent reasonably necessary to effectuate its terms.

       29.     Within ten (10) calendar days following the entry of the Preliminary Approval

Order, Avon shall provide or cause to be provided to the Claims Administrator (at no cost to the

Settlement Fund, Lead Counsel or the Claims Administrator) lists of record holders of Avon

Common Stock during the Class Period, to the extent such lists are reasonably available to Avon

upon request. The lists shall be provided in electronic form such as excel.


                                                 24
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 26 of 102




         30.    Pursuant to the terms of the Preliminary Approval Order, the Claims Administrator

shall mail the Notice to those Class Members who may be identified through reasonable effort,

and shall publish the Summary Notice.

         31.    The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s share of the Net

Settlement Fund based upon the Plan of Allocation approved by the Court. The Claims

Administrator, subject to the supervision of Lead Counsel, shall have the right, but not the

obligation, to waive what it deems to be formal or technical defects in any Claims submitted in the

interests of achieving substantial justice.

         32.    Neither Defendants nor any other Released Defendant Party shall be permitted to

review, contest, or object to any Claim or any decision of the Claims Administrator or Lead

Counsel with respect to accepting or rejecting any Claim for payment by a Claimant.

         33.    Any Class Member who does not timely submit a valid Claim by the deadline set

by the Court in the Preliminary Approval Order will not be entitled to receive any distribution

from the Net Settlement Fund but will nevertheless be bound by all of the terms of the Settlement,

including the terms of the Judgment to be entered in the Action and the releases provided for

therein, and will be permanently barred and enjoined from bringing any action, claim or other

proceeding of any kind against any Released Defendant Party concerning any Released Plaintiffs’

Claim.

         34.    For purposes of determining the extent, if any, to which a Claimant shall be entitled

to be treated as an Authorized Claimant, the following conditions shall apply:

                a.     Each Claimant shall be required to submit a Proof of Claim Form,

         substantially in the form attached hereto as Exhibit A-2, supported by such documents as




                                                 25
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 27 of 102




are designated therein, including proof of the Claimant’s loss, or such other documents or

proof as the Claims Administrator or Lead Counsel, in their discretion, may deem

acceptable;

       b.      All Proof of Claim Forms must be submitted by the date set by the Court

in the Preliminary Approval Order and specified in the Settlement Notices, unless such

deadline is extended by Order of the Court. Any Class Member who fails to submit a

Proof of Claim Form by such date shall be forever barred from receiving any distribution

from the Net Settlement Fund or payment pursuant to the Settlement (unless, by Order of

the Court, late-filed Claims are accepted), but shall in all other respects be bound by all

of the terms of the Settlement, including the terms of the Judgment and the releases

provided for therein, and will be permanently barred and enjoined from bringing any

action, claim or other proceeding of any kind against any Released Defendant Party

concerning any Released Plaintiffs’ Claim. A Proof of Claim Form shall be deemed to be

submitted when posted, if received with a postmark indicated on the envelope and if

mailed by first-class mail and addressed in accordance with the instructions set forth on

the Proof of Claim Form. In all other cases, the Proof of Claim Form shall be deemed to

have been submitted when actually received by the Claims Administrator;

       c.      Each Proof of Claim Form shall be submitted to and reviewed by the

Claims Administrator, under the supervision of Lead Counsel, who shall determine in

accordance with this Stipulation and the Court-approved Plan of Allocation the extent, if

any, to which each Claim shall be allowed, subject to review by the Court pursuant to

subparagraph (e) below;

       d.      Proof of Claim Forms that do not meet the submission requirements may




                                         26
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 28 of 102




be rejected. Prior to rejecting a Claim in whole or in part, the Claims Administrator shall

communicate with the Claimant in writing, by mail, first class postage pre-paid, to give

the Claimant the chance to remedy any curable deficiencies in the Proof of Claim Form

submitted within a period of twenty (20) days after such notice has been mailed, for timely

Claims, and within a lesser period of time for untimely Claims. The Claims

Administrator, under supervision of Lead Counsel, shall notify, in a timely fashion and

in writing, by mail, first- class postage pre-paid, all Claimants whose Claim the Claims

Administrator proposes to reject in whole or in part, setting forth the reasons therefor, and

shall indicate in such notice that the Claimant whose Claim is to be rejected has the right

to a review by the Court if the Claimant so desires and complies with the requirements of

subparagraph (e) below within twenty (20) days following the mailing of such notice by

the Claims Administrator, for timely Claims, and within a lesser period of time for

untimely Claims;

       e.      If any Claimant whose Claim has been rejected in whole or in part desires

to contest such rejection, the Claimant must, within the timeframe stated in the notice

required in subparagraph (d) above, serve upon the Claims Administrator a notice and

statement of reasons indicating the Claimant’s grounds for contesting the rejection along

with any supporting documentation, and requesting a review thereof by the Court. If a

dispute concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter

present the request for review to the Court; and

       f.      The administrative determinations of the Claims Administrator accepting

and rejecting Claims shall be presented to the Court, on notice to Defendants’ Counsel,

for approval by the Court in the Class Distribution Order.




                                          27
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 29 of 102




       35.     By submitting a Claim, a Claimant shall be deemed to have submitted to the

jurisdiction of the Court with respect to the Claim, including, but not limited to, the releases

provided for in the Judgment, and the Claim will be subject to investigation and discovery under

the Federal Rules of Civil Procedure, provided that such investigation and discovery shall be

limited to the Claimant’s status as a Class Member and the validity and amount of their Claim. No

discovery shall be allowed on the merits of this Action or the Settlement in connection with the

processing of Proof of Claim Forms.

       36.     The Net Settlement Fund shall be distributed to Authorized Claimants by the

Claims Administrator only after the later of the Effective Date having occurred; the Court having

approved a Plan of Allocation in an order that has become Final; and the Court issuing a Class

Distribution Order that has become Final.

       37.     Lead Counsel will apply to the Court, with reasonable notice to the Defendants, for

a Class Distribution Order, inter alia: (i) approving the Claims Administrator’s administrative

determinations concerning the acceptance and rejection of the Claims submitted; and (ii) if the

Effective Date has occurred, directing payment of the Net Settlement Fund to Authorized

Claimants from the Escrow Account in specified increments until, in the determination of the

Claims Administrator, in consultation with Lead Counsel, it is no longer economically feasible to

distribute the remaining funds, at which time any such remaining funds, after payment of any

further Notice and Administration Costs, Taxes and Tax Expenses, shall be donated to a

nonsectarian charitable organization(s) certified as tax-exempt under Section 501(c)(3) of the

Code, as approved by the Court; and (iii) such other relief as appropriate.

       38.     Payment pursuant to the Class Distribution Order shall be final and conclusive

against any and all Claimants. All Class Members who did not submit a Claim or whose Claim




                                                28
         Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 30 of 102




was not approved by the Court shall be barred from participating in distributions from the Net

Settlement Fund, but shall be bound by all of the terms of this Settlement, including the terms of

the Judgment and the releases provided for therein, and will be permanently barred and enjoined

from bringing any action against any Released Defendant Party concerning any Released

Plaintiffs’ Claim.

         39.   All proceedings with respect to the administration, processing, and determination

of Claims and the determination of all controversies relating thereto, including disputed questions

of law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the

Court.


                     OBJECTIONS AND REQUESTS FOR EXCLUSION

         40.   Pursuant to the terms and subject to the conditions set forth in the Preliminary

Approval Order, any Class Member may appear at the Final Approval Hearing and show cause

why the Stipulation, and the proposed Settlement embodied herein, should or should not be

approved as fair, reasonable and adequate and in the best interests of the Settlement Class, or why

the Judgment should or should not be entered thereon, and/or to present opposition to the Plan of

Allocation or to the application of Lead Counsel for attorneys’ fees, Litigation Expenses and

incentive awards.

         41.   Pursuant to the terms and subject to the conditions set forth in the Preliminary

Approval Order, any putative Class Member may request to be excluded from the Settlement

Class.

         42.   The Claims Administrator shall scan and electronically send copies of all requests

for exclusion in .pdf format (or such other format as shall be agreed) to Defendants’ Counsel and




                                                29
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 31 of 102




to Lead Counsel expeditiously (and not more than three (3) business days) after the Claims

Administrator receives a properly addressed request.

                     PRELIMINARY APPROVAL OF THE SETTLEMENT

       43.     Promptly after execution of this Stipulation, Plaintiffs, by and through Lead

Counsel, with Defendants’ consent, shall submit this Stipulation together with the exhibits annexed

hereto to the Court and shall move for entry of the Preliminary Approval Order, among other

things, preliminarily approving the Stipulation and the Settlement embodied herein, approving the

contents and method of distribution of the Notice and Summary Notice, approving the contents of

the Proof of Claim Form, and setting a date for the Final Approval Hearing.

                        JUDGMENT APPROVING THE SETTLEMENT

       44.     Plaintiffs, by and through Lead Counsel, with Defendants’ consent, shall request

that the Court, if it approves the Settlement embodied in this Stipulation following the Final

Approval Hearing, enter the Judgment, substantially in the form annexed hereto as Exhibit B,

pursuant to Rule 54 of the Federal Rules of Civil Procedure.

                                     TERMINATION RIGHTS

       45.     Defendants and Plaintiffs each shall have the right to terminate the Settlement by

providing written notice to the other of their election to do so within thirty (30) days of the date on

which any of the following occur: (a) the Court declines to enter the Preliminary Approval Order;

(b) the Court refuses to approve the Settlement; (c) the Court declines to enter the Judgment; (d)

the Judgment is modified or reversed by the Court of Appeals or the Supreme Court; or (e) the

failure of the Effective Date to occur for any reason. In addition, Defendants may terminate the

Settlement in accordance with ¶ 46. Notwithstanding the foregoing, any decision by the Court or

any appeals court with respect to an application for attorneys’ fees, Litigation Expenses or

incentive awards or with respect to a Plan of Allocation or a Class Distribution Order, shall not be


                                                  30
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 32 of 102




considered material to the Settlement, shall not preclude the Judgment from being deemed Final

and shall not be grounds for termination. In the event the Settlement is terminated, the provisions

of ¶¶ 47 and 48 shall survive such termination. The termination rights set forth herein are not

intended to limit or impair the Parties’ rights under the law of contracts of the State of New York

with respect to any breach of this Stipulation.

       46.     Pursuant to the provisions of the Supplemental Agreement, Defendants shall have

the option to terminate the Settlement in the event that the aggregate number of total shares of

Avon Common Stock purchased during the Class Period by persons or entities who would

otherwise be entitled to participate in the Settlement as Class Members, but who timely and validly

request exclusion from the Settlement Class in accordance with the requirements set forth in the

Notice, equals or exceeds the Opt-Out Threshold. The Supplemental Agreement shall remain

confidential, although the Opt-Out Threshold may be disclosed in camera to the Court for purposes

of approval of the Settlement, as may be required by the Court, but such disclosure shall be carried

out to the fullest extent possible in accordance with the practices of the Court so as to maintain the

confidentiality of the Opt-Out Threshold.

               47.     Except as otherwise provided herein, in the event the Settlement is

terminated, this Stipulation, and the Settlement embodied herein, shall be without prejudice, and,

with the exception of ¶¶ 1(a-xx) and 51 herein, none of its terms shall be effective or enforceable

and the fact of the Settlement shall not be admissible in any trial of this Action, and the Parties

shall be deemed to have reverted to their respective status in this Action immediately prior to their

agreement, in principle, to settle the Action on July 2, 2020, and will in good faith meet and confer

as to a schedule for the completion of discovery and other pretrial proceedings and for the trial of

this Action, and, except as otherwise expressly provided, the Parties shall proceed in all respects




                                                  31
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 33 of 102




as if this Settlement and any related orders had not been entered into, and any portion of the

Settlement Amount previously paid into the Escrow Account, including, but not limited to, any

funds disbursed in payment of attorneys’ fees, Litigation Expenses, and incentive awards, plus

interest thereon at the same rate as would have been earned had those funds remained in the Escrow

Account, less any amounts for Taxes paid or owing with respect to interest income and/or gains

on the Settlement Amount and for Notice and Administration Costs actually incurred and paid or

payable, and Tax Expenses shall be returned by Lead Counsel to Defendants within fourteen (14)

business days after written notification of such event by Defendants’ Counsel to Lead Counsel and

the provision of repayment instructions. At the request of Defendants, the Administrator or its

designee shall apply for any tax refund owed on the amounts in the Escrow Account and pay the

proceeds, after any deduction of any fees or expenses incurred in connection with such

application(s), for refund to Avon or as otherwise directed.

                             NO ADMISSION OF WRONGDOING

       48.     Whether or not the Settlement, as embodied in this Stipulation, is approved by the

Court, and whether or not the Settlement is consummated, the fact and terms of this Stipulation,

including the exhibits annexed hereto and the Supplemental Agreement, the Settlement embodied

within it, all negotiations, discussions, drafts and proceedings in connection with the Settlement,

and any act performed or document signed in connection therewith:

               a.     shall not be offered or received against the Released Defendant Parties,

       Plaintiffs or the other Class Members as evidence of, or be deemed to be evidence of, any

       presumption, concession or admission by any of the Released Defendant Parties or by

       Plaintiffs or the other Class Members with respect to the truth of any fact alleged by

       Plaintiffs or the validity, or lack thereof, of any claim that has been or could have been

       asserted in the Action or in any litigation, or the deficiency of any defense that has been

                                                32
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 34 of 102




or could have been asserted in the Action or in any litigation, or of any liability,

negligence, fault or wrongdoing of the Released Defendant Parties;

       b.      shall not be offered or received against the Released Defendant Parties as

evidence of a presumption, concession or admission of any fault, misrepresentation or

omission with respect to any statement or written document approved or made by any

Released Defendant Party, or against Plaintiffs or any of the other Class Members as

evidence of any infirmity in the claims of Plaintiffs and the other Class Members;

       c.      shall not be offered or received against the Released Defendant Parties,

Plaintiffs or the other Class Members as evidence of a presumption, concession or

admission with respect to any liability, negligence, fault or wrongdoing, or in any way

referred to as against any of the foregoing parties, in any arbitration proceeding or other

civil, criminal or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of this Settlement;

       d.      shall not be construed against the Released Defendant Parties, Defendants’

Counsel, Lead Counsel or Plaintiffs or the other Class Members as an admission or

concession that the consideration to be paid hereunder represents the amount which could

be or would have been recovered after trial; and

       e.      shall not be construed as or received in evidence as an admission,

concession or presumption against Plaintiffs or the other Class Members that any of their

claims are without merit or that damages recoverable under the Complaints would not

have exceeded the Settlement Amount.

                        MISCELLANEOUS PROVISIONS




                                         33
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 35 of 102




       49.     All of the exhibits attached hereto and the Supplemental Agreement referenced

herein are hereby incorporated by reference as though fully set forth herein and are material terms

of the Settlement. Notwithstanding the foregoing, in the event that there is a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of this Stipulation shall control.

       50.     The Parties intend the Settlement to be a final and complete resolution of all

disputes asserted or that could be asserted by Plaintiffs or any other Class Members in the Action

against the Released Defendant Parties with respect to all Released Plaintiffs’ Claims. Except in

the event of the termination of this Settlement, Plaintiffs and Defendants agree not to bring under

Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule or regulation, any

application for sanctions with respect to any claims or defenses in this Action, and the Judgment

will contain a statement reflecting compliance with Federal Rule of Civil Procedure 11. The Parties

agree that the Settlement Amount and the other terms of this Settlement were negotiated at arms’

length and in good faith by the Parties and reflect a settlement that was reached voluntarily based

upon adequate information and after consultation with their respective experienced legal counsel.

       51.     This Stipulation may not be modified or amended, nor may any of its provisions be

waived, except by a writing signed by all Parties or their successors-in-interest.

       52.     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       53.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

       54.     This Stipulation, the exhibits annexed hereto, and the Supplemental Agreement

incorporated by reference herein, constitutes the entire agreement among the Parties concerning




                                                 34
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 36 of 102




the Settlement, and no representations, warranties or inducements have been made to any Party

concerning this Settlement other than the representations, warranties and covenants contained and

memorialized in this Stipulation.

       55.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via e-mail.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

       56.     Plaintiffs agree that they will use their best efforts to obtain all necessary approvals

of the Court required by this Stipulation, and Defendants agree to provide such support as may be

reasonably requested by Plaintiffs or Lead Counsel.

       57.     Each signatory to this Stipulation represents that he or she has authority to sign this

Stipulation and any Settlement-related documents on behalf of Plaintiffs or Defendants, as

applicable, and that such signatory has the authority to take appropriate action required or

permitted to be taken pursuant to this Settlement to effectuate its terms.

       58.     This Settlement shall be binding upon and shall inure to the benefit of the

successors and assigns of the Parties hereto, including all Released Defendant Parties and Released

Plaintiff Parties and any corporation, partnership, or other entity into or with which any Party

hereto may merge, consolidate or reorganize.

       59.     The administration, consummation and enforcement of the Settlement as embodied

in this Stipulation shall be under the authority of the Court and the Parties intend that the Court

retain jurisdiction for the purpose of, inter alia, entering orders providing for the award of

attorneys’ fees, Litigation Expenses and incentive awards, the approval of the Plan of Allocation,

the Class Distribution Order and enforcing the terms of this Settlement.




                                                 35
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 37 of 102




       60.     The construction, interpretation, operation, effect and validity of this Settlement,

and all documents necessary to effectuate it, shall be governed by the laws of the state of New

York, without regard to choice-of-law principles, except to the extent that federal law requires that

federal law govern.

       61.     To the extent there are disputes regarding the interpretation of any term of this

Stipulation, the Parties will attempt to resolve any such dispute in good faith. If the Parties fail to

resolve the dispute, or in the event of a breach of the terms of the Settlement, any Party shall be

entitled to bring an action seeking to enforce those provisions, and the exclusive forum for any

such action shall be the Court.

       62.     This Stipulation shall not be construed more strictly against one Party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Parties, it being recognized that it is the result of arms’ length negotiations among the Parties

and all Parties have contributed substantially and materially to the preparation of this Stipulation.

       63.     No opinion or advice concerning the tax consequences of the Settlement to

individual Class Members or any of the Parties or any of the Released Defendant Parties is being

given or will be given by Lead Counsel and/or Defendants’ Counsel; nor is any representation or

warranty in this regard made by virtue of this Settlement. Class Members will be directed to consult

their own tax advisors regarding the tax consequences of the Settlement, and any tax reporting

obligations they might have with respect to it. It is the sole responsibility of each Class Member

to determine the amount of and pay taxes, plus any penalties and interest, on any amount received

pursuant to the Settlement, and Plaintiffs and Defendants shall have no liability for such taxes,

penalties or interest. It is understood that the tax consequences may vary depending on the

particular circumstances of each individual Class Member.




                                                  36
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 38 of 102




       64.     All time periods set forth in this Stipulation shall be computed in calendar days,

unless expressly provided otherwise, and pursuant to the terms of Rule 6(a) of the Federal Rules

of Civil Procedure.

       65.     All agreements made and orders entered in the Action relating to the confidentiality

of information shall survive this Stipulation.

       66.     The Parties agree to take no action in connection with the Settlement that is

intended to, or that would reasonably be expected to, harm the reputation of any other Party

(including a Party's officers, directors, employees, agents, or attorneys), or that would reasonably

be expected to lead to unfavorable publicity for any other Party.

       67.     Except to the extent explicitly set forth otherwise in this Stipulation, if any Party is

required to give notice to any other Party under this Stipulation, such notice shall be in writing and

shall be deemed to have been duly given upon (a) receipt of hand delivery; (b) mailing by means

of pre-paid, overnight courier delivery service; or (c) sending of electronic mail, provided that no

rejection notice occurs and that identical notice is sent by United States Mail, first-class postage

pre-paid or pre-paid, overnight courier delivery service. Notice shall be provided as follows:

                                                   LEVI & KORSINSKY LLP
 If to Plaintiffs or Lead Counsel:                 55 Broadway, 10th Floor
                                                   New York, NY 10006
                                                   Attn: Gregory Mark Nespole
                                                   gnespole@zlk.com

                                                   Cravath, Swaine & Moore LLP
 If to Defendants or Defendants’ Counsel:          825 Eighth Avenue
                                                   New York, N Y 10019
                                                   Attn: Karin A. DeMasi
                                                   kdemasi@cravath.com




                                                 37
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 39 of 102
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 40 of 102




                     Exhibit A
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 41 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                       Case No. 19-cv-01420-MKV
In re Avon Products Inc. Securities Litigation
                                                       Hon. Mary Kay Vyskocil

                                                       EXHIBIT A




 [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT

       WHEREAS, a consolidated class action is pending before the Court entitled In re Avon

Products Inc. Securities Litigation, 19-cv-01420-MKV;

       WHEREAS, the Court having reviewed and considered Plaintiffs’ unopposed Motion for

(I) Preliminary Approval of Settlement, and (II) Approval of Notice to the Settlement Class (the

“Motion”); as well as all papers submitted in support thereof; the proposed Settlement as set forth

in the Stipulation and Agreement of Settlement (“Stipulation”), which, together with the Exhibits

annexed thereto, sets forth the terms and conditions of a proposed settlement of the above-

captioned Action, dismissing all claims against the Defendants with prejudice upon the terms and

conditions set forth therein; a copy of which has been submitted with the Motion and the terms of

which are incorporated herewith; and all other prior proceedings in this Action; and good cause

for this Order having been shown:

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      The provisions of the Stipulation, including definitions of the terms used therein,

are hereby incorporated by reference as though fully set forth herein. All capitalized terms used

herein have the meanings set forth and defined in the Stipulation.

       2.      This Court has jurisdiction over the subject matter of this Action and over all Parties
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 42 of 102




to this Action, including Class Members.

        3.      The Court preliminarily approves the Settlement as fair, reasonable, and adequate

as to all Class Members, pending a final settlement and fairness hearing (the “Final Approval

Hearing”). The Court preliminarily finds that the proposed Settlement should be approved pursuant

to Fed. R. Civ. P. 23(e)(1), as the Court will likely be able to approve the proposed Settlement as

fair, reasonable, and adequate under Federal Rule of Civil Procedure 23(e)(2), given that it,: (i) is

the result of serious, extensive arm’s-length and non-collusive negotiations; (ii) falls within a range

of reasonableness warranting final approval; (iii) does not improperly granting preferential

treatment to the Lead Plaintiff or segments of the Settlement Class; and (iv) warrants notice of the

proposed Settlement at the Final Approval Hearing described below.

        4.      Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the

Court hereby preliminarily certifies, for the purposes of the Settlement only, the Settlement Class

of: all persons and entities who purchased or otherwise acquired the publicly traded common stock

of Avon during the period from January 21, 2016 to November 1, 2017, inclusive, and were

allegedly damaged thereby. Excluded from the Settlement Class are: (i) Defendants; (ii) members

of the immediate family of any Defendant who is an individual; (iii) any person who was an officer

or director of Avon during the Class Period; (iv) any firm, trust, corporation, or other entity in

which any Defendant has or had a controlling interest; (v) the legal representatives, affiliates, heirs,

successors-in-interest, or assigns of any such excluded person or entity, in their respective capacity

as such; and (vi) any persons or entities who or which exclude themselves by submitting a timely

and valid request for exclusion that is accepted by the Court. Nothing in this definition shall

operate to exclude the Avon Personal Savings Account Plan from the Settlement Class.

        5.      The Court finds and preliminarily concludes that the prerequisites of class action




                                                   2
        Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 43 of 102




certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedures have been

satisfied for the Settlement Class defined herein and for the purposes of the Settlement only, in

that:

                     (a)   the members of the Settlement Class are so numerous that joinder of all

        Settlement Class Members is impracticable;

                     (b)   there are questions of law and fact common to the Settlement Class

        Members;

                     (c)   the claims of Lead Plaintiffs are typical of the Settlement Class’s claims;

                     (d)   Lead Plaintiff and Lead Counsel have fairly and adequately represented

        and protected the interests of the Settlement Class;

                     (e)   the questions of law and fact common to Settlement Class Members

        predominate over any individual questions; and

                     (f)   a class action is superior to other available methods for the fair and

        efficient adjudication of the controversy, considering that the claims of Settlement Class

        Members in the Action are substantially similar and would, if tried, involve substantially

        identical proofs and may therefore be efficiently litigated and resolved on an aggregate

        basis as a class action; the amounts of the claims of many of the Settlement Class Members

        are too small to justify the expense of individual actions; and it does not appear that there

        is significant interest among Settlement Class Members in individually controlling the

        litigation of their claims.

        6.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

of the Settlement only, Holly Ngo is preliminarily certified as Class Representative for the

Settlement Class. The law firm of Levi & Korsinsky LLP is preliminarily appointed Class Counsel




                                                  3
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 44 of 102




for the Settlement Class.

       7.      The Court approves the appointment of Signature Bank as the Escrow Agent to

manage the Escrow Account for the benefit of the Settlement Class under the supervision of Lead

Counsel.

       8.      The Court approves the appointment of Epiq Global as the Claims Administrator

to supervise and administer the notice procedure and the processing of claims.

                                            Stay Order

       9.      The Court orders the stay of the Action pending the Final Approval Hearing and

enjoins the initiation of any new litigation by any Class Member in any court, arbitration, or other

tribunal that includes any Released Defendants’ Claims or Released Plaintiffs’ Claims against any

of the Released Plaintiff Parties or Released Defendant Parties, respectively.

                                   Form and Timing of Notice

       10.     The Court hereby approves, as to form and content, the Notice, substantially in the

form annexed hereto as Exhibit A-1, and directs that as soon as practicable after entry of this Order,

but no later than ten (10) business days after entry of this Order (“Notice Date”), the Claims

Administrator shall provide the Notice to each known Class Member via first class U.S. mail,

postage pre-paid. Avon shall cooperate in the identification of Class Members by producing

reasonably available information from its shareholder transfer records or transfer agent in

electronic searchable form, such as Excel. The Claims Administrator shall file with the Court proof

of mailing of the Notice no later than seven (7) calendar days prior to the Final Approval Hearing.

       11.     Banks, brokerage firms, institutions, and other persons who are nominees

(“Nominees”) who purchased or otherwise acquired Avon common stock for the beneficial interest

of other persons during the Class Period are directed to, within ten (10) calendar days after receipt




                                                  4
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 45 of 102




of the Notice: either (a) send the Notice and the Proof of Claim form to all beneficial owners of

Avon Common Stock purchased or otherwise acquired during the Class Period; or (b) send a list

of the names and addresses of such beneficial owners to the Claims Administrator. The Claims

Administrator shall promptly provide the Notice to each Class Member identified through point

(b) of this Paragraph via first class U.S. mail, postage pre-paid. Nominees shall also provide email

addresses for all such beneficial owners to the Claims Administrator, to the extent they are

available. Nominees who elect to send the Notice to their beneficial owners through point (a) of

this Paragraph shall also send a statement to the Claims Administrator confirming that the mailing

was made and shall retain their mailing records for use in connection with any further notices that

may be provided in the Action.

       12.     Upon full and timely compliance with these directions, such Nominees may seek

reimbursement of their reasonable out-of-pocket expenses actually incurred by providing the

Claims Administrator with proper documentation supporting the expenses for which

reimbursement is sought. The Claims Administrator shall, if requested, reimburse Nominees out

of the Settlement Fund solely for their reasonable out-of-pocket expenses incurred in providing

notice to beneficial owners. Any disputes as to the reasonableness or documentation of expenses

incurred will be subject to review by the Court.

       13.     The Court approves, as to form and content, the proposed form Summary Notice,

substantially in the form annexed hereto as Exhibit A-3, and directs that no later than fourteen

(14) calendar days after the Notice Date the Claims Administrator shall cause such Summary

Notice to be published on a national business newswire and a national business newspaper such as

The Wall Street Journal or Investor’s Business Daily. The Claims Administrator shall file with the

Court proof of publication of the Summary Notice no later than seven (7) calendar days prior to




                                                   5
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 46 of 102




the Final Approval Hearing.

       14.       The Court approves the proposed Proof of Claim Form, substantially in the form of

Exhibit A-2 hereto.

       15.       The Court orders that the Notices, Proof of Claim Form, Stipulation, and all papers

submitted in support thereof shall be posted to a website to be maintained by the Claims

Administrator.

       16.       This Court preliminarily finds that the distribution of the Notice and the Summary

Notice, and the notice methodology contemplated by the Stipulation and this Order:

                      (a)   Constitute the best practicable notice to Class Members under the

       circumstances of this Action;

                      (b)   Are reasonably calculated, under the circumstances, to apprise Class

       Members of: (i) the proposed Settlement of this Action; (ii) their right to exclude

       themselves from the Settlement Class; (iii) their right to object to any aspect of the

       proposed Settlement; (iv) their right to appear at the Final Approval Hearing, either on their

       own or through counsel hired at their own expense, if they did not exclude themselves from

       the Settlement Class; and (v) the binding effect of the proceedings, rulings, orders, and

       judgments in this Action, whether favorable or unfavorable, on all persons not excluded

       from the Settlement Class;

                      (c)   Are reasonable and constitute due, adequate, and sufficient notice to all

       persons entitled to be provided with notice; and

                      (d)   Fully satisfy all applicable requirements of the Federal Rules of Civil

       Procedure (including Rules 23(c) and (e)), the United States Constitution (including the

       Due Process Clause), the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), the




                                                  6
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 47 of 102




       Private Securities Litigation Reform Act of 1995, the Rules of Court, and any other

       applicable law.

                                   Participation and Exclusion

       17.      Class Members who wish to participate in the Settlement shall complete and

submit the Proof of Claim Form in accordance with the instructions contained in the Notice. Unless

the Court orders otherwise, all Proof of Claim Forms must be submitted no later than one hundred

ten (110) calendar days after entry of this Order granting preliminary approval.

       18.     Any Class Member who does not submit a Proof of Claim Form within the time

provided shall be barred from sharing in the distribution of the proceeds of the Net Settlement

Fund, unless otherwise ordered by the Court, but shall nevertheless be bound by any final judgment

entered by the Court. Notwithstanding the foregoing, Lead Counsel shall have the discretion to

accept late-submitted claims for processing by the Claims Administrator so long as distribution of

the Net Settlement Fund is not materially delayed thereby.

       19.     Any person falling within the definition of the Settlement Class may seek to be

excluded from the Settlement Class by submitting to the Claims Administrator a request for

exclusion (“Request for Exclusion”), which complies with the requirements set forth in the Notice

and is received no later than twenty-one (21) calendar days prior to the date of the Final Approval

Hearing. Any Request for Exclusion that does not supply the information required by this

Paragraph shall be rejected, and any such Class Member shall be bound by the Stipulation and any

judgment entered in connection therewith.

       20.     All persons who submit valid and timely Requests for Exclusion shall have no

rights under the Stipulation, shall not share in the distribution of the Net Settlement Fund, and shall

not be bound by the Stipulation or the Judgment. However, a Class Member may submit a written




                                                  7
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 48 of 102




revocation of a Request for Exclusion up until five (5) days prior to the date of the Final Approval

Hearing and still be eligible to receive payments pursuant to the Stipulation provided the Class

Member also submits a valid Proof of Claim by the deadline set above.

                    Final Approval Hearing; Right to Appear and Object

       21.     The Final Approval Hearing shall be held before the undersigned, United States

District Court Judge Mary Kay Vyskocil, either in person or remotely at the Court’s discretion, in

Courtroom 18C, 500 Pearl Street, New York, New York 10007, on _____________, 2020, at

____:__ _.m., to determine:

                    (a)   Whether the Settlement, on the terms and conditions provided for in the

       Stipulation, should be finally approved by the Court as fair, reasonable, and adequate;

                    (b)   Whether the Action should be dismissed on the merits and with prejudice

       as to the Defendants;

                    (c)   Whether the Court should permanently enjoin the assertion of any

       Released Plaintiffs’ Claims and Released Defendants’ Claims;

                    (d)   Whether the application for attorneys’ fees and expenses to be submitted

       by Lead Counsel should be approved;

                    (e)   Whether the Plan of Allocation is fair and reasonable to the members of

       the Settlement Class;

                    (f)   Whether the application for compensatory awards, pursuant to the

       PSLRA, to be submitted on behalf of Lead Plaintiff and Plaintiff should be approved; and

                    (g)   Such other matters as the Court may deem necessary or appropriate.

       22.     The Court may finally approve the Stipulation at or after the Final Approval

Hearing with any modifications agreed to by the Parties and without further notice to the Class




                                                 8
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 49 of 102




Members. The Court may also adjourn the Final Approval Hearing, decide to hold the hearing

remotely, or modify any of the dates herein without further individual notice to members of the

Settlement Class. Any such changes shall be posted on the website of the Claims Administrator.

       23.     Lead Counsel shall submit papers in support of the Settlement, Plan of Allocation

and awards of attorney fees and expenses and compensatory awards no later than thirty five (35)

calendar days prior to the Final Approval Hearing.

       24.     Any Class Member may appear at the Final Approval Hearing in person or by

counsel and be heard, to the extent allowed by the Court, either in support of or in opposition to

the matters to be considered at the hearing; provided, however, that no person shall be heard, and

no papers, briefs, or other submissions shall be considered by the Court in connection to such

matters, unless no later than twenty one (21) calendar days before the Final Approval Hearing,

such person files with the Court a statement of objection setting forth: (i) whether the person is a

Class Member; (ii) to which part of the Settlement, Plan of Allocation, or request for attorneys’

fees and expenses and compensatory awards the Class Member objects; (iii) the specific reason(s),

if any, for such objection including any legal support the Class Member wishes to bring to the

Court’s attention. Such Class Member shall also provide documentation sufficient to establish the

amount of Avon common stock purchased and sold during the Class Period (including the number

of shares, dates, and prices). Failure to provide such information and documentation shall be

grounds to void the objection.

       25.     Objection materials must be mailed to:

                Lead Counsel:                    Gregory Mark Nespole
                                                 Levi & Korsinsky, LLP
                                                 55 Broadway, 10th Floor
                                                 New York, NY 10006

       26.     Upon receipt of the objection materials, Lead Counsel shall immediately send such



                                                 9
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 50 of 102




materials to Defendants’ Counsel.

       27.      All papers in response to objections or otherwise in support of the Settlement and

related matters shall be filed no later than seven (7) days prior to the Final Approval Hearing.

       28.     Any Settlement Class Member may enter an appearance in this Action, at his, her

or its own expense, individually or through counsel of his, her or its own choice. If any Settlement

Class Member does not enter an appearance, he, she or it will be represented by Lead Counsel.

       29.     Defendants shall have no responsibility for the Plan of Allocation or any application

for a Fee and Expense Order.

       30.     At or after the Final Approval Hearing, the Court will determine whether the Plan

of Allocation and any application for a Fee and Expense Order proposed by Lead Counsel should

be approved.

       31.     All reasonable fees and expenses incurred in identifying and notifying Class

Members, as well as administering the Settlement, shall be paid as set forth in the Stipulation.

       32.     If the Settlement is approved, all Class Members will be bound by the terms of the

Settlement as set forth in the Stipulation, and by any judgment or determination of the Court

affecting the Settlement Class, regardless of whether or not a Class Member submits a Proof of

Claim. Any member of the Settlement Class who fails to opt out of the Settlement Class or who

fails to object in the manner prescribed herein shall be deemed to have waived, and shall be

foreclosed forever from raising objections or asserting any claims arising out of, related to, or

based in whole or in part on any of the facts or matters alleged, or which could have been alleged,

or which otherwise were at issue in the Action.

                                        Other Provisions

       33.     Upon payment of the Settlement Amount into the Escrow Account pursuant to the




                                                  10
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 51 of 102




Stipulation, the Settlement Fund shall be deemed to be in the custody of the Court and shall remain

subject to the jurisdiction of the Court until such time as the Settlement Fund is distributed or

returned to Defendants pursuant to the Stipulation and/or further order of this Court. There shall

be no distribution of any part of the Net Settlement Fund to the Settlement Class until the Plan of

Allocation is finally approved and the Court issues the Class Distribution Order.

       34.     Except for the obligation to cooperate in the production of reasonably available

information with respect to the identification of Class Members from Avon’s shareholder transfer

records, in no event shall the Released Defendant Parties have any responsibility for the

administration of the Settlement, and the Released Defendant Parties shall not have any obligation

or liability to Plaintiffs, the Settlement Class, or any Class Member in connection with such

administration.

       35.     No Person shall have any claim against Plaintiffs, the Claims Administrator, the

Escrow Agent, Plaintiffs’ Counsel, or any other agent designated by Lead Counsel based on

distribution determinations or claim rejections made substantially in accordance with the

Stipulation, the Plan of Allocation, or any further order of the Court. No person shall have any

claim under any circumstances against the Released Defendant Parties, based on any distributions,

determinations, claim rejections or the design, terms, or implementation of the Plan of Allocation.

       36.     Defendants have denied, and continue to deny, any and all allegations and claims

asserted in the Action and maintain that they have at all times acted in good faith and in compliance

with the law. They contend that they did not make any materially false or misleading statements

or omissions, that they disclosed all material information required to be disclosed, and that any

alleged misstatements or omissions were not made with the requisite intent or knowledge of

wrongdoing. Defendants also contend that any losses suffered by members of the Settlement




                                                 11
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 52 of 102




Class were not caused by any false or misleading statements by Defendants and/or were caused

by other events. Defendants have represented that they entered into the Settlement solely to

eliminate the burden, expense, and uncertainties of further litigation.

       37.     Neither the Stipulation, nor any of its terms or provisions, nor any of the

negotiations or proceedings connected with it, shall be construed as an admission or concession

by Defendants or other Released Parties, or deemed to be evidence, of the truth of any of the

allegations in the Action, or of any liability, fault, wrongdoing, or damage of any kind, or any

infirmity in the defenses that Defendants have asserted.

       38.     The Released Defendant Parties, Released Plaintiff Parties, and their respective

counsel may file the Stipulation and/or the Order and Final Judgment in any action that may be

brought against them in order to support any defense or counterclaim, including without limitation

those based on the principles of res judicata, collateral estoppel, release, good faith settlement,

judgment bar or reduction, or any other theory of claim preclusion or issue preclusion.

       39.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, this Order shall be rendered null and void to the extent provided by and

in accordance with the Stipulation and shall be vacated, and in such event, all orders entered and

releases delivered in connection therewith shall be null and void to the extent provided by and in

accordance with the Settlement, and without prejudice to the rights of the parties to the Stipulation

before it was executed.

       40.     The Court retains jurisdiction to consider all further applications arising out of or

connected with the settlement.



       SO ORDERED in the Southern District of New York on __________________, 2020.




                                                 12
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 53 of 102




                              THE HON. MARY KAY VYSKOCIL
                              UNITED STATES DISTRICT JUDGE




                                13
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 54 of 102




                  Exhibit A-1
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 55 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                 Case No. 19-cv-01420-MKV

In re Avon Products Inc. Securities Litigation   Hon. Mary Kay Vyskocil



                                                 EXHIBIT A-1



   NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED SETTLEMENT, AND
              MOTION FOR ATTORNEYS’ FEES AND EXPENSES
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 56 of 102




TO:    ALL PERSONS AND ENTITIES WHO PURCHASED OR OTHERWISE
       ACQUIRED THE PUBLICLY TRADED COMMON STOCK OF AVON
       PRODUCTS, INC. (“AVON”) DURING THE PERIOD FROM JANUARY 21,
       2016 TO NOVEMBER 1, 2017, INCLUSIVE.

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS
MAY BE AFFECTED BY PROCEEDINGS IN THIS ACTION. PLEASE NOTE THAT IF
YOU ARE A CLASS MEMBER, YOU MAY BE ENTITLED TO SHARE IN THE
PROCEEDS OF THE SETTLEMENT DESCRIBED IN THIS NOTICE. TO CLAIM YOUR
SHARE OF THE PROCEEDS OF THE SETTLEMENT, YOU MUST SUBMIT A VALID
PROOF OF CLAIM AND RELEASE FORM (“PROOF OF CLAIM”) POSTMARKED OR
SUBMITTED ONLINE NO LATER THAN [INSERT].


         A federal court authorized this Notice. This is not a solicitation from a lawyer.


Securities and Time Period: Avon Products, Inc. (“Avon”) publicly traded common stock

purchased or acquired from January 21, 2016 through November 1, 2017, inclusive.


Settlement Fund: Settlement fund of $14,500,000 total in cash has been established pursuant to

the Settlement.1 Your recovery will depend on, among other things, the amount of common stock

purchased/acquired and the timing of your purchase/acquisition. Depending on the number of

eligible shares that participate in the Settlement and when those shares were purchased, Plaintiffs

estimate the average cash recovery per damaged share of common stock will be approximately

$0.04 per share (assuming Claims representing all damaged shares are filed), before deduction of

court-approved fees and expenses.




1
 This Notice incorporates by reference the definitions in the Stipulation and Agreement of
Settlement, dated August 21, 2020 (the “Stipulation”), and all capitalized terms used but not
defined herein shall have the same meanings as in the Stipulation. A copy of the Stipulation can
be obtained at www.[INSERT].com.
                                                2
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 57 of 102




Reasons for Settlement: The principal reason for the Settlement is the benefit to be provided to

the Settlement Class now. This benefit must be compared to the costs and risks associated with

continued litigation, including the danger of no recovery for Class Members after a contested trial

and likely appeals, possibly years into the future.



If the Class Action Had Not Settled: Continuing with the case could have resulted in dismissal

or loss at trial. The parties disagree about both liability and damages and do not agree on the

average amount of damages that would be recoverable even assuming the Settlement Class

prevailed on each claim alleged. The Defendants deny that they are liable to the Settlement Class

and deny that the Settlement Class has suffered any damages. Among the issues about which the

two sides disagree are: (1) whether, and the extent to which, various statements and/or omissions

alleged by Plaintiffs were materially false or misleading or actionable under the securities laws;

(2) whether any of the Defendants intended to mislead investors, (3) whether, and the extent to

which, various statements and/or omissions alleged by Plaintiffs influenced the trading price of

Avon common stock during the Class Period; (4) whether Avon common stock was artificially

inflated during the Class Period; (5) the method for determining whether and to what extent Avon

common stock was artificially inflated during the Class Period; and (5) the amount of such

inflation, if any.


Attorneys’ Fees and Expenses: Lead Counsel has not received any payment for their work

investigating the facts, conducting this litigation, or negotiating the Settlement on behalf of

plaintiffs and the Settlement Class. Court-appointed Lead Counsel will ask the Court, on behalf

of Plaintiffs’ Counsel, for an award of attorneys’ fees not to exceed 30% of the Settlement Fund

and payment of expenses not to exceed $210,000, which may include an application pursuant to


                                                  3
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 58 of 102




the Private Securities Litigation Reform Act of 1995 (“PSLRA”) for the reasonable costs and

expenses (including lost wages) of Plaintiffs directly related to their litigation efforts, to be paid

from the Settlement Fund. If the above amounts are requested and approved by the Court, the

average cost per damaged share of common stock will be approximately $0.01 per share. If the

above amounts are requested and approved, Plaintiffs estimate the average cash recovery per

damaged share of common stock will be approximately $0.03 per share (assuming Claims

representing all damaged shares are filed).


          Deadlines:

                        Submit Claim:      ______________, 2020
                        Request Exclusion: ______________, 2020
                        File Objection:    ______________, 2020

          Court Hearing on Settlement: __________, 2020

          More Information: www.[INSERT].com or


 Claims Administrator:                                Lead Counsel:
 Epiq Global                                          Gregory Mark Nespole, Esq
 [INSERT]                                             Levi & Korsinsky, LLP
                                                      55 Broadway, 10th Floor
                                                      New York, NY 10006
                                                      gnespole@zlk.com


YOUR LEGAL RIGHTS AND OPTIONS IN THIS CLASS ACTION SETTLEMENT:

 SUBMIT A PROOF OF CLAIM FORM                         The only way to get a payment.

 EXCLUDE YOURSELF                                     Get no payment. This is the only option that
                                                      allows you to participate in another lawsuit
                                                      against the Defendants relating to the legal
                                                      claims in this case.

 OBJECT                                               You may write to the Court if you do not like
                                                      this Settlement.



                                                  4
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 59 of 102




 GO TO A HEARING                                    You may ask to speak in Court about the
                                                    fairness of the Settlement, the proposed Plan
                                                    of Allocation for the proceeds of the
                                                    Settlement, and/or the request for attorneys’
                                                    fees and expenses.

 DO NOTHING                                         Get no payment



These rights and options – and the deadlines to exercise them – are explained in this Notice.


The Court in charge of this case must decide whether to approve the Settlement. Payments will

be made if the Court approves the Settlement and, if there are any appeals, after appeals are

resolved. Please be patient.


                                   BASIC INFORMATION


       1.     Why Did I Get This Notice Package?

       You or someone in your family may have purchased or acquired the publicly traded

common stock of Avon during the period from January 21, 2016 to November 1, 2017, inclusive.

       The Court ordered that this Notice be sent to you because you have a right to know about

a proposed Settlement of a class action lawsuit, and about all of your options, before the Court

decides whether to approve the Settlement. If the Court approves the Settlement and after any

objections and/or appeals are resolved, the Claims Administrator appointed by the Court will make

the payments that the Settlement allows. Receipt of this Notice does not mean that you are a

member of the Settlement Class or that you will be entitled to receive a payment. If you wish to

be eligible for a payment, you are required to submit the Proof of Claim Form that is being

distributed with this Notice.




                                                5
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 60 of 102




       This package explains the lawsuit, the Settlement, your legal rights, what benefits are

available, who is eligible for them, and how to get them.

       The Court in charge of the case is the United States District Court for the Southern District

of New York, and the case is known as In re Avon Products, Inc. Securities Litigation, 19-cv-

01420-MKV (S.D.N.Y.). The people who sued are called Plaintiffs, and the companies and the

individuals they sued, Avon Products, Inc., as well as Sherilyn S. McCoy, James S. Scully, James

S. Wilson and David Legher are called Defendants. Defendants have agreed to settle the claims

made in this case.

       2.     What is this Lawsuit About?

        Plaintiffs filed this lawsuit asserting securities fraud claims against Defendants based,

inter alia, on allegations that Avon and certain of its former officers and directors violated the

Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated

thereunder. The Defendants filed a motion to dismiss the Action, which the Court denied on

November 18, 2019.

       Defendants deny each and all of the claims and contentions of wrongdoing alleged by

Plaintiffs in the litigation and maintain that they have at all times acted in good faith and in

compliance with the law. They contend that they did not make any materially false or misleading

statements, that they disclosed all material information required to be disclosed, and that any

alleged misstatements or omissions were not made with the requisite intent or knowledge of

wrongdoing. Defendants also contend that any losses suffered by members of the Settlement Class

were not caused by any false or misleading statements or any other act or omission by Defendants

and/or were caused by other events. Defendants have agreed to settle this action, without admitting

any wrongdoing, solely to avoid the expense, distraction, and uncertainty of further litigation.

       3.      Why Is This a Class Action?

                                                 6
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 61 of 102




          In a class action, one or more people or entities called class representatives (in this case,

Lead Plaintiff Holly Ngo and additionally named Plaintiff David Klungle (‘Plaintiffs”)) sue on

behalf of a group of people who have similar claims, otherwise known as members of the class

or class members. One court resolves the issues for all the class members, except for those who

exclude themselves from the class. Judge Mary Kay Vyskocil is in charge of this proposed class

action.

          4.     Why Is There a Settlement?

          The Court did not decide in favor of the Plaintiffs or Defendants. Instead, both sides

have agreed to a settlement. As a result, the Parties will avoid the cost of further litigation, and

eligible Class Members who make valid Claims will get compensation. Plaintiffs and their

attorneys (referred to here as Lead Counsel) think the Settlement is the best resolution of this

lawsuit for all Class Members.

                                WHO IS IN THE SETTLEMENT?

          To see if you will get money from this settlement, you first have to determine if you are

a Class Member.

          5.     How Do I Know if I Am A Part of the Settlement?

          The Settlement Class includes all persons and entities who purchased or otherwise

acquired the publicly traded common stock of Avon during the period from January 21, 2016 to

November 1, 2017, inclusive (“Class Period”).

          6.     What Are the Exceptions to Being Included?

You are not a Class Member if you are:

   •      A Defendant;

   •      A director or officer of Avon during the Class Period;



                                                    7
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 62 of 102




   •   A member of the immediate family of any Defendant who is an individual;

   •   A firm, trust, corporation, or other entity in which any Defendant had a controlling

       interest;

   •   A legal representative, affiliate, successor-in-interest, or assign of any excluded party;

   •   If you only sold, but did not purchase, Avon common stock from January 21, 2016

       through November 1, 2017, you are not a member of the Settlement Class. You are a

       member of the Settlement Class only if you purchased or otherwise acquired Avon shares

       during the Class Period.

       7.      I’m Still Not Sure If I Am Included in the Class Action

       If you are still not sure whether you are included, you can ask for free help. You can

contact the Claims Administrator toll-free at [INSERT], or you can fill out and return the Proof

of Claim form enclosed with this Notice package to see if you qualify.

                   THE SETTLEMENT BENEFITS – WHAT YOU GET

       8.      What Does the Settlement Provide?

       Defendants have agreed to pay or cause their insurers to pay a total of $14,500,000 in

cash as part of the Settlement.

       The Settlement Fund will be divided among all eligible Class Members who send in valid

Proof of Claim Forms, after payment of Court-approved attorneys’ fees and expenses and the

costs of claims administration, including the costs of printing and mailing this Notice and the

cost of publishing notice (the “Net Settlement Fund”).

       9.      How Much Will My Payment Be?

       The Settlement Amount and the interest it earns is the “Settlement Fund.” The Settlement

Fund, after deduction of Court-approved attorneys’ fees and expenses, Notice and


                                                8
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 63 of 102




Administration Expenses, Taxes, Tax Expenses, and any other fees or expenses approved by the

Court is the “Net Settlement Fund.” The Net Settlement Fund will be distributed to members of

the Settlement Class who timely submit valid Proof of Claim forms that show a “Recognized

Claim” according to the Plan of Allocation approved by the Court. Your share of the Net

Settlement Fund will depend on several things, including how many Class Members submit

timely and valid Proof of Claim forms, the total Recognized Claims represented by the valid Proof

of Claim forms that Class Members send in, the total number of shares of Avon common stock

you purchased or acquired, how much you paid, and if and when you sold or divested those shares.

It is unlikely that you will get a payment that equals the entirety of your Recognized Claim. After

all Claimants have sent in their Proof of Claim forms, the payment you receive will be a pro rata

proportion of the Net Settlement Fund equal to your Recognized Claim divided by the total

Recognized Claims of all Authorized Claimants. Your payment will be made in cash.

       The Plan of Allocation (the “Plan of Allocation” or “Plan”) set forth below is the plan that

is being proposed by Lead Plaintiff and Lead Counsel to the Court for approval. The Court may

approve this Plan of Allocation or modify it without additional notice to the Settlement Class. Any

order modifying the Plan will be posted at www.[INSERT].com.

       The objective of this Plan of Allocation is to equitably distribute the Net Settlement Fund

among Authorized Claimants who suffered economic losses allegedly as a result of the asserted

violations of the federal securities laws during the Class Period (January 21, 2016 through

November 1, 2017). In this case, Lead Plaintiff alleges that Defendants issued false statements

and omitted material facts during the Class Period that allegedly artificially inflated the price of

Avon common stock. It is alleged that corrective information released to the market prior to market

open on February 16, 2017, May 4, 2017, August 3, 2017, and November 2, 2017, impacted the



                                                 9
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 64 of 102




market price of Avon common stock on those days in a statistically significant manner and

removed the alleged artificial inflation from the share price on those days after the release of the

corrective information. Accordingly, in order to have a compensable loss in this Settlement, your

shares of Avon common stock must have been purchased or otherwise acquired during the Class

Period and held through at least one of the alleged corrective disclosure dates listed above. To

design this Plan, Lead Counsel has conferred with Lead Plaintiff’s damages expert. This Plan is

intended to be generally consistent with an assessment of, among other things, the damages that

Lead Plaintiff and Lead Counsel believe were recoverable in the Action pursuant to the Exchange

Act.

       Defendants, Defendants’ Counsel, and all other Released Defendant Parties will have no

responsibility or liability for the investment of the Settlement Fund, the distribution of the Net

Settlement Fund, the Plan of Allocation or the payment of any Claim. Plaintiffs, Plaintiffs’

Counsel, and anyone acting on their behalf, likewise will have no liability for their reasonable

efforts to execute, administer, and distribute the Settlement.

                  CALCULATION OF RECOGNIZED LOSS AMOUNTS

       For purposes of determining whether a Claimant has a “Recognized Claim,” purchases,

acquisitions, and sales of Avon common stock will first be matched on a First In/First Out

(“FIFO”) basis. If a Class Member has more than one purchase/acquisition or sale of Avon

common stock during the Class Period, all purchases/acquisitions and sales shall be matched on a

FIFO basis. Class Period sales will be matched first against any holdings at the beginning of the

Class Period and then against purchases/acquisitions in chronological order, beginning with the

earliest purchase/acquisition made during the Class Period.

       The Claims Administrator will calculate a “Recognized Loss Amount” for each purchase

of Avon common stock during the Class Period (January 21, 2016 through November 1, 2017)

                                                 10
        Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 65 of 102




that is listed in the Proof of Claim Form and for which adequate documentation is provided. To

the extent that the calculation of a Claimant’s Recognized Loss Amount results in a negative

number, that number shall be set to zero. The sum of a Claimant’s Recognized Loss Amounts will

be the Claimant’s “Recognized Claim.”

        For each share of Avon common stock purchased or otherwise acquired during the Class

Period and sold before the close of trading on January 30, 2018, an “Out of Pocket Loss” will be

calculated. Out of Pocket Loss is defined as the purchase price (excluding all fees, taxes, and

commissions) minus the sale price (excluding all fees, taxes, and commissions). To the extent that

the calculation of the Out of Pocket Loss results in a negative number, that number shall be set to

zero.

For each share of Avon common stock purchased or acquired from January 21, 2016 through
and including November 1, 2017, and:

   A. Sold before the opening of trading on February 16, 2017, the Recognized Loss Amount for
      each such share shall be zero.

   B. Sold after the opening of trading on February 16, 2017 through the close of trading on
      November 1, 2017, the Recognized Loss Amount for each such share shall be the lesser
      of:

        1. the dollar artificial inflation applicable to each such share on the date of
           purchase/acquisition as set forth in Table 1 below minus the dollar artificial inflation
           applicable to each such share on the date of sale as set forth in Table 1 below; or

        2. the Out of Pocket Loss.

   C. Sold after the close of trading on November 1, 2017 and before the close of trading on
      January 30, 2018, the Recognized Loss Amount for each such share shall be the least of:

        1. the dollar artificial inflation applicable to each such share on the date of
           purchase/acquisition as set forth in Table 1 below; or

        2. the actual purchase/acquisition price of each such share minus the average closing
           price from November 2, 2017, up to the date of sale as set forth in Table 2 below; or

        3. the Out of Pocket Loss.



                                                 11
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 66 of 102




    D. Held as of the close of trading on January 30, 2018, the Recognized Loss Amount for each
       such share shall be the lesser of:

       1. the dollar artificial inflation applicable to each such share on the date of
          purchase/acquisition as set forth in Table 1 below; or

       2. the actual purchase/acquisition price of each such share minus $2.14.2

                                             TABLE 1

                          Avon Common Stock Artificial Inflation
                   for Purposes of Calculating Purchase and Sale Inflation

                                                                      Artificial Inflation Per
                        Transaction Date
                                                                               Share
                January 21, 2016 – February 15, 2017                            $1.52
                  February 16, 2017 – May 3, 2017                               $0.97
                   May 4, 2017 – August 2, 2017                                 $0.17
                 August 3, 2017 – November 1, 2017                              $0.08


                                             TABLE 2

                Avon Common Stock Closing Price and Average Closing Price
                         November 2, 2017 – January 30, 2018

                                  Average                                             Average
                               Closing Price                                       Closing Price
                                  Between                                             Between
                                November 2,                                         November 2,
                  Closing      2017 and Date                          Closing      2017 and Date
      Date         Price           Shown                 Date          Price           Shown
    11/2/2017       $2.15            $2.15             12/15/2017       $2.18            $2.01
    11/3/2017       $1.94            $2.05             12/18/2017       $2.14            $2.02

2
  Pursuant to Section 21D(e)(1) of the Exchange Act, “in any private action arising under this
title in which the plaintiff seeks to establish damages by reference to the market price of a
security, the award of damages to the plaintiff shall not exceed the difference between the
purchase or sale price paid or received, as appropriate, by the plaintiff for the subject security
and the mean trading price of that security during the 90-day period beginning on the date on
which the information correcting the misstatement or omission that is the basis for the action is
disseminated to the market.” Consistent with the requirements of the Exchange Act, Recognized
Loss Amounts are reduced to an appropriate extent by taking into account the closing prices of
Avon common stock during the “90-day look-back period,” November 2, 2017 through January
30, 2018. (See Table 2 below.) The mean (average) closing price for Avon common stock
during this 90-day look-back period was $2.14.
                                                  12
     Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 67 of 102




                                  Average                                            Average
                               Closing Price                                      Closing Price
                                  Between                                            Between
                                November 2,                                        November 2,
                  Closing      2017 and Date                          Closing     2017 and Date
     Date          Price           Shown                 Date          Price          Shown
   11/6/2017       $2.05            $2.05            12/19/2017        $2.27           $2.03
   11/7/2017       $1.95            $2.02            12/20/2017        $2.35           $2.04
   11/8/2017       $2.02            $2.02            12/21/2017        $2.29           $2.04
   11/9/2017       $1.90            $2.00            12/22/2017        $2.29           $2.05
  11/10/2017       $1.92            $1.99            12/26/2017        $2.27           $2.06
  11/13/2017       $1.88            $1.98            12/27/2017        $2.23           $2.06
  11/14/2017       $1.87            $1.96            12/28/2017        $2.15           $2.06
  11/15/2017       $1.88            $1.96            12/29/2017        $2.15           $2.06
  11/16/2017       $1.90            $1.95              1/2/2018        $2.18           $2.07
  11/17/2017       $1.94            $1.95              1/3/2018        $2.22           $2.07
  11/20/2017       $1.94            $1.95              1/4/2018        $2.18           $2.07
  11/21/2017       $1.98            $1.95              1/5/2018        $2.21           $2.08
  11/22/2017       $2.10            $1.96              1/8/2018        $2.20           $2.08
  11/24/2017       $2.06            $1.97              1/9/2018        $2.18           $2.08
  11/27/2017       $2.03            $1.97             1/10/2018        $2.11           $2.08
  11/28/2017       $2.00            $1.97             1/11/2018        $2.17           $2.08
  11/29/2017       $2.04            $1.98             1/12/2018        $2.21           $2.09
  11/30/2017       $1.98            $1.98             1/16/2018        $2.21           $2.09
   12/1/2017       $2.05            $1.98             1/17/2018        $2.24           $2.09
   12/4/2017       $2.08            $1.98             1/18/2018        $2.26           $2.10
   12/5/2017       $2.05            $1.99             1/19/2018        $2.33           $2.10
   12/6/2017       $2.09            $1.99             1/22/2018        $2.37           $2.10
   12/7/2017       $2.08            $2.00             1/23/2018        $2.37           $2.11
   12/8/2017       $2.08            $2.00             1/24/2018        $2.39           $2.11
  12/11/2017       $1.98            $2.00             1/25/2018        $2.35           $2.12
  12/12/2017       $2.13            $2.00             1/26/2018        $2.43           $2.12
  12/13/2017       $2.09            $2.01             1/29/2018        $2.41           $2.13
  12/14/2017       $2.11            $2.01             1/30/2018        $2.51           $2.14


      The Plan of Allocation also includes the following additional provisions:

1) There shall be no Recognized Loss Amount attributed to any Avon securities other than

   common stock. With respect to Avon common stock purchased or sold through the exercise

   of an option, the purchase/sale date of the Avon common stock is the exercise date of the option

   and the purchase/sale price is the exercise price of the option.

                                                13
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 68 of 102




2) The date of a purchase or sale is the “trade” date and not the “settlement” date.

3) The receipt or grant by gift, inheritance or operation of law of Avon common stock during the

   Class Period shall not be deemed a purchase or acquisition of such shares for the calculation

   of a Claimant’s Recognized Claim, nor shall the receipt or grant be deemed an assignment of

   any claim relating to the purchase/acquisition of such shares unless (i) the donor or decedent

   purchased or otherwise acquired such shares of Avon common stock during the Class Period;

   (ii) no Proof of Claim Form was submitted by or on behalf of the donor, on behalf of the

   decedent, or by anyone else with respect to such shares; and (iii) it is specifically so provided

   in the instrument of gift or assignment.

4) The Recognized Loss Amount on any portion of a purchase or acquisition that matches

   against (or “covers”) a “short sale” is zero. The Recognized Loss Amount on a “short sale”

   that is not covered by a purchase or acquisition is also zero. In the event that a Claimant has

   an opening short position in Avon common stock at the start of the Class Period, the earliest

   Class Period purchases or acquisitions shall be matched against such opening short position

   in accordance with the FIFO matching described above and any portion of such purchases or

   acquisition that covers such short sales will not be entitled to recovery. In the event that a

   Claimant newly establishes a short position during the Class Period, the earliest subsequent

   Class Period purchase or acquisition shall be matched against such short position on a FIFO

   basis and will not be entitled to a recovery.

5) Distributions will be made to eligible Authorized Claimants after all Claims have been

   processed and after the Court has finally approved the Settlement. No payment will be made

   on a Claim where the distribution amount is less than $10.00. If there is any balance remaining

   in the Net Settlement Fund (whether by reason of tax refunds, uncashed checks or otherwise)



                                                   14
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 69 of 102




   after at least six (6) months from the date of initial distribution of the Net Settlement Fund, the

   Claims Administrator shall, if feasible and economical after payment of Notice and

   Administration Expenses, Taxes, Tax Expenses, and attorneys’ fees and expenses, if any,

   redistribute such balance among Authorized Claimants who have cashed their initial checks in

   an equitable and economic fashion. Any balance that still remains in the Net Settlement Fund

   after re-distribution(s), which is not feasible or economical to reallocate, after payment of

   outstanding Notice and Administration Expenses, Taxes, Tax Expenses, and attorneys’ fees

   and expenses, if any, shall be contributed to a nonsectarian charitable organization(s) certified

   as tax-exempt under Section 501(c)(3) of the Code, as approved by the Court.

6) If the Net Settlement Fund exceeds the sum total amount of the Recognized Claims of all

   Authorized Claimants entitled to receive payment out of the Net Settlement Fund, the excess

   amount in the Net Settlement Fund shall be distributed pro rata to all Authorized Claimants

   entitled to receive payment.

7) Payment according to this Plan of Allocation will be deemed conclusive against all Claimants.

   Please be advised that if you did not incur a Recognized Claim, as defined in the Plan of

   Allocation, you will not receive a distribution from the Net Settlement Fund, but you will still

   be bound by all determinations and judgments of the Court in connection with the Settlement,

   including being barred from asserting any of the Released Claims against the Released Parties.

8) No person or entity shall have any claim against Plaintiffs’ Counsel, the Claims Administrator,

   or any Defendants’ Counsel based on a distribution made substantially in accordance with the

   Stipulation and this Plan of Allocation, or further orders of the Court.

9) Class Members who do not submit timely valid Proof of Claim forms may not share in the

   settlement proceeds. Class Members who do not either submit a request for exclusion or submit



                                                 15
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 70 of 102




   a valid Proof of Claim form will nevertheless be bound by the Settlement and the Order and

   Final Judgment of the Court dismissing this Action.

10) Each Claimant is deemed to have submitted to the jurisdiction of the United States District

   Court for the Southern District of New York with respect to his, her, or its Claim.

     HOW YOU GET A PAYMENT – SUBMITTING A PROOF OF CLAIM FORM

       10.     How Will I Get a Payment?

       To qualify for payment, you must be an eligible Class Member and you must submit a

Proof of Claim form. A Proof of Claim form is enclosed with this Notice. Read the instructions

carefully, fill out the form, include all the documents the form asks for, sign it, and either mail

it in the enclosed envelope postmarked no later than _______, 2020 or submit it online using

the Settlement website: www. [INSERT].com no later than ___________, 2020.

       11.     When Will I Get My Payment?

       The Court will hold a hearing on _______, 2020 to decide whether to approve the

Settlement. If the Court approves the Settlement, there may be appeals. It is always uncertain

whether these appeals can be resolved, and resolving them can take time, perhaps several years.

Everyone who timely submits a properly addressed Proof of Claim form will be informed of the

determination with respect to his or her Claim. Please be patient.

       12.     What Am I Giving Up to Receive a Payment or Stay in the Settlement Class?

       Unless you exclude yourself, you are staying in the Settlement Class, and that means that

you cannot sue, continue to sue, or be part of any other lawsuit against the Defendants or the

other Released Defendant Parties about the same legal issues in this case. It also means that all

of the Court’s Orders in this Action will apply to you and legally bind you, and you will be




                                                16
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 71 of 102




releasing your claims in this case against the Defendants and other Released Defendant Parties.

The terms of the release are described below.

       Specifically, if the Settlement is approved, the Court will enter a judgment (the

“Judgment”). The Judgment will dismiss with prejudice the claims in the Action and will provide

that Plaintiffs and all other Class Members, on behalf of themselves, and their respective past

and present trustees, fiduciaries, guardians, representatives, estate trustees, heirs, executors,

administrators, predecessors, successors and assigns, and any other person claiming by, through

or on behalf of them, in their capacities as such, shall be deemed by operation of law to (a) have

released, waived, discharged and dismissed each and every of the Released Plaintiffs’ Claims

against the Released Defendant Parties; and (b) forever be enjoined from commencing,

instituting or prosecuting any or all of the Released Plaintiffs’ Claims against any of the Released

Defendant Parties.

       “Released Plaintiffs’ Claims” means any and all claims and causes of action of every nature

and description, whether known or Unknown (defined below), contingent or absolute, mature or

not mature, liquidated or unliquidated, accrued or not accrued, concealed or hidden, regardless of

legal or equitable theory and whether arising under federal, state, common, or foreign law, that

Plaintiffs or any other member of the Settlement Class: (a) asserted in the Action; or (b) could have

asserted in the Action or any forum that arise out of, are based upon, or relate to, directly or

indirectly, in whole or in part (1) the allegations, transactions, facts, matters or occurrences,

representations or omissions involved, set forth, or referred to in the Action and (2) the purchase

or acquisition of Avon publicly traded common stock during the Class Period. The Release shall

not include claims to enforce the Settlement.




                                                 17
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 72 of 102




       “Released Defendant Parties” means Defendants, and any and all of their respective

immediate family members, parent entities, associates, affiliates or subsidiaries, and each and all

of their respective past, present or future officers, directors, stockholders, agents, representatives,

employees, attorneys, financial or investment advisors, advisors, consultants, trustees,

accountants, auditors, agents, insurers, co-insurers and reinsurers, heirs, executors, general or

limited partners or partnerships, personal or legal representatives, estates, administrators,

predecessors, successors and assigns.

       “Unknown Claims” means any and all Released Plaintiffs’ Claims that any Plaintiff or

Class Member do not know or suspect to exist in his, her or its favor at the time of the release of

the Released Defendant Parties, which if known by him, her or it might have affected his, her or

its decision(s) with respect to the Settlement, including, but not limited to, whether or not to object

to this Settlement or seek exclusion from the Settlement Class, and any of the Released

Defendants’ Claims which Defendants do not know or suspect to exist in his, her or its favor at the

time of the release of the Released Plaintiff Parties, which if known by him, her or it might have

affected his, her or its decision(s) with respect to the Settlement. With respect to any and all

Released Plaintiffs’ Claims and Released Defendants’ Claims, Plaintiffs and Defendants stipulate

and agree that upon the Effective Date, Plaintiffs and Defendants shall each, for themselves and

all persons claiming by, through or on behalf of them, expressly waive, and each Class Member

shall be deemed to have waived, and by operation of the Judgment shall have expressly waived,

any and all provisions, rights and benefits conferred by any law of any state or territory of the

United States, or principle of common law, that is similar, comparable, or equivalent to Cal. Civ.

Code § 1542, which provides:

       A general release does not extend to claims that the creditor or releasing party does
       not know or suspect to exist in his or her favor at the time of executing the release


                                                  18
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 73 of 102




       and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.

The Released Plaintiff Parties and Released Defendant Parties acknowledge that they may

hereafter discover facts in addition to or different from those which he, she, it or their counsel now

knows or believes to be true with respect to the subject matter of the Released Plaintiffs’ Claims

or Released Defendants’ Claims, but (a) the Released Plaintiff Parties shall expressly fully, finally,

and forever waive, compromise, settle, discharge, extinguish, and release, and each Released

Plaintiff Party shall be deemed to have waived, compromised, settled, discharged, extinguished,

and released, and upon the Effective Date, and by operation of the Judgment shall have waived,

compromised, settled, discharged, extinguished, and released, fully, finally, and forever, any and

all Released Plaintiffs’ Claims against the Released Defendant Parties, known or unknown,

suspected or unsuspected, contingent or non-contingent, whether or not concealed or hidden,

which now exist, or heretofore have existed, upon any theory of law or equity now existing or

coming into existence in the future, including, but not limited to, conduct which is negligent,

intentional, with or without malice, or a breach of any duty, law or rule, without regard to the

subsequent discovery or existence of such different or additional facts, legal theories, or

authorities, and (b) the Released Defendant Parties shall expressly fully, finally, and forever waive,

compromise, settle, discharge, extinguish, and release, and upon the Effective Date, and by

operation of the Judgment shall have waived, compromised, settled, discharged, extinguished, and

released, fully, finally, and forever, any and all Released Defendants’ Claims against the Released

Plaintiff Parties, known or unknown, suspected or unsuspected, contingent or non-contingent,

whether or not concealed or hidden, which now exist, or heretofore have existed, upon any theory

of law or equity now existing or coming into existence in the future, including, but not limited to,

conduct which is negligent, intentional, with or without malice, or a breach of any duty, law or


                                                 19
         Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 74 of 102




rule, without regard to the subsequent discovery or existence of such different or additional facts,

legal theories, or authorities. Plaintiffs and Defendants acknowledge, and all Class Members and

any successors, assigns, and persons claiming through or on behalf of any of the foregoing, shall,

by operation of law, be deemed to have acknowledged, that the inclusion of “Unknown Claims”

in the definition of Released Plaintiffs’ Claims and Released Defendants’ Claims were separately

bargained for and constitute material elements of this Settlement.

                   EXCLUDING YOURSELF FROM THE SETTLEMENT

         If you do not want a payment from this Settlement, but you want to keep the right to sue

or continue to sue any of the Defendants or other Released Defendant Parties on your own about

the same legal issues in this case, then you must take steps to get out of the Settlement Class.

This is called excluding yourself and is sometimes referred to as “opting out” of the Settlement

Class.

         13.    How Do I Get Out of the Settlement Class?

         To exclude yourself form the Settlement Class, you must send a letter by mail stating that

you want to be excluded from In re Avon Products Inc. Securities Litigation, 19-cv-01420-MKV.

You must include your name, address, telephone number, signature, the number of shares of

Avon common stock you purchased or otherwise acquired from January 21, 2016 through

November 1, 2017, and the dates and prices of such purchases. You must mail your exclusion

request so that it is received no later than _______, 2020 at:

                              Avon Products Inc. Securities Litigation
                                      Claims Administrator
                                         c/o Epiq Global
                                            [INSERT]

         You cannot exclude yourself by phone or by e-mail. If you ask to be excluded and follow

the procedures described herein for exclusion, you will not be eligible to get any settlement


                                                 20
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 75 of 102




payment or object to the Settlement. You will not be legally bound by this Settlement and its

Releases.

       14.    If I Do Not Exclude Myself, Can I Sue the Defendants for the Same Thing
              Later?

       No. Unless you exclude yourself, you give up any right to sue the Defendants or other

Released Defendant Parties for the claims resolved by this class action settlement. If you have a

pending lawsuit against any of the Defendants, speak to your lawyer in that case immediately.

Remember the exclusion deadline is ___________, 2020.

       15.    If I Exclude Myself, Can I Get Money from This Settlement?

       No. If you exclude yourself, you will not be eligible to participate in the Settlement and

should not send in a Proof of Claim form. However, you may sue, continue to sue, or be part of

a lawsuit alleging different claims against any of the Defendants. Please note: if you bring your

own claims, Defendants will have the right to seek their dismissal. Also, Defendants may

terminate the Settlement if Class Members who purchased in excess of a certain number of shares

of Avon common stock seek exclusion from the Settlement Class.

                         THE LAWYERS REPRESENTING YOU

       16.    Do I Have a Lawyer in This Case?

       The Court appointed the law firm of Levi & Korsinsky, LLP to represent you and other

Class Members.

       These lawyers are called Lead Counsel. You will not be charged for the services of these

lawyers or any of Plaintiffs’ Counsel in this case. If you want to be represented by your own

lawyer, you may hire one at your own expense.

       17.    How Will the Lawyers Be Paid?




                                               21
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 76 of 102




       Lead Counsel will ask the Court, on behalf of Plaintiffs’ Counsel, for attorneys’ fees of

up to 30% of the Settlement Fund. Lead Counsel was assisted in this case by Labaton Sucharow

LLP, and The Schall Law Firm (collectively with Lead Counsel, “Plaintiffs’ Counsel”), which

provided additional legal assistance to the Plaintiffs. Lead Counsel has agreed to share the

awarded attorneys’ fees with Plaintiffs’ Counsel, and payment to them will in no way increase

the fees that are deducted from the Settlement Fund. Lead Counsel will also seek payment of

litigation expenses incurred by Plaintiffs’ Counsel in the prosecution and settlement of the

Action of no more than $210,000, plus accrued interest. As explained above, any attorneys’ fees

and expenses awarded by the Court will be paid from the Settlement Fund. Settlement Class

Members are not personally liable for any such fees or expenses.

       The attorneys’ fees and expenses requested will be the only payment to Plaintiffs’

Counsel for their efforts in achieving this Settlement and for the risk in undertaking this

representation on a wholly contingent basis. To date, Plaintiffs’ Counsel have not been paid for

their services for conducting this litigation on behalf of the Plaintiffs and Settlement Class nor

for their substantial litigation expenses. The fees requested will compensate Plaintiffs’ Counsel

for their work in achieving the Settlement and are within the range of fees awarded to class

counsel under similar circumstances in other cases of this type. The Court may award less than

this amount.

       Lead Counsel will also request that the Court award Lead Plaintiff Holly Ngo an award

of no more than $10,000 and additionally named Plaintiff David Klungle an award of no more than

$10,000 as reimbursement for their time and expenses in connection with their representation of

the proposed class in the Action in accordance with the PSLRA.

                           OBJECTING TO THE SETTLEMENT



                                               22
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 77 of 102




       You can tell the Court that you do not agree with the Settlement or any part of it.

       18.     How Do I Tell the Court that I Do Not Like the Settlement?

       If you are a Class Member, you can object to the Settlement if you do not like any part

of it. You should give reasons why you think the Court should not approve the Settlement, the

proposed Plan of Allocation, and/or the request for attorneys’ fees and expenses. You must

explain whether your objection applies only to you, a subset of the Settlement Class, or the entire

Settlement Class. To object, you must send a letter saying that you object to the Settlement in In

re Avon Products Inc., Securities Litigation, 19-cv-01420-MKV (S.D.N.Y.). Be sure to include

the reasons you object, as well as the following information: your name; address; telephone

number; signature; and the number of shares you purchased and sold during the period from

January 21, 2016 to November 1, 2017, inclusive, as well as the dates and prices of each such

purchase and sale. Unless otherwise ordered by the Court, any Settlement Class Member who does

not object in the manner described in this Notice will be deemed to have waived any objection and

will be forever foreclosed from making any objection to the proposed Settlement, the Plan of

Allocation, and/or Lead Counsel’s Fee and Expense Application. Your objection must be filed

with the Court at the address below, either by mail or in person, no later than _______________,

2020 and be mailed or delivered to the following counsel so that it is received no later than

____________, 2020:

 Court:                           Lead Counsel:                 Defendants’ Counsel:

 Clerk of the Court               Gregory Mark Nespole,         Karin DeMasi, Esq.
 United States District Court     Esq. Levi & Korsinsky,        Cravath, Swaine & Moore LLP
 Southern District of New         LLP                           825 Eighth Avenue |
 York                             55 Broadway, 10th Floor       New York, NY 10019
 500 Pearl Street                 New York, NY 10006
 New York, NY 10007




                                                23
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 78 of 102




        19.      What’s the Difference Between Objecting and Excluding?

             Objecting is simply telling the Court that you do not like something about the Settlement

or Lead Counsel’s request for attorneys’ fees and expenses. You can object only if you stay in the

Settlement Class. Excluding yourself is telling the Court that you do not want to be part of the

Settlement Class. If you exclude yourself, you have no basis to object because the case no longer

affects you.

                              THE COURT’S FAIRNESS HEARING

             The Court will hold a hearing to decide whether to approve the Settlement and also

whether to approve Lead Counsel’s request for attorneys’ fees and expenses, and the proposed

Plan of Allocation. You may attend and you may ask to speak, but you do not have to.

       20.       When and Where Will the Court Decide Whether to Approve the
                 Settlement?

        The Court will hold a fairness hearing at ____ ___.m., on ______, 2020, at the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, Courtroom 18C, New York, New

York 10007. At this hearing the Court will consider whether the settlement of the Action and the

proposed Plan of Allocation is fair, reasonable, and adequate. The Court will also consider how

much to pay to Lead Counsel. If there are objections, the Court will consider them. The Court will

listen to people who have properly asked to speak at the hearing. The Court may decide these

issues at the hearing or take them under consideration. We do not know how long these decisions

will take.

        You should be aware that the Court may change the date and time of the settlement hearing,

or hold the hearing remotely, without another notice being sent to Class Members. If you want to

attend the hearing, you should check with Lead Counsel beforehand to be sure that the date and/or



                                                   24
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 79 of 102




time has not changed, and check the Settlement website at www. [INSERT].com to see if the

hearing stays as calendared or is changed. Subscribers to PACER, a fee-based service, can also

view the Court’s docket for the Action for updates about the hearing through the Court’s on-line

Case Management/Electronic Case Files System at https://www.pacer.gov.

       21.     Do I Have to Come to the Hearing?

       No. Lead Counsel will answer any questions the Court may have on behalf of Class

Members. However you are welcome to come at your own expense. If you send an objection, you

do not have to come to Court to talk about it. As long as you mailed your written objection on

time, the Court will consider it. You may also pay your own lawyer to attend, but it is not necessary.

       22.     May I Speak at the Hearing?

       You may ask the Court for permission to speak at the Final Approval Hearing. To do so,

you must send a letter saying that it is your intention to appear in In re Avon Products, Inc.

Securities Litigation, 19-cv-01420-MKV (S.D.N.Y.). Be sure to include your name, address,

telephone number, signature, and the number of shares of Avon common stock you purchased

and sold during the period from January 21, 2016 to November 1, 2017, inclusive, as well as the

dates and prices of each such purchase and sale. Your notice of intention to appear must be

received no later than ______, 2020, by Lead Counsel at the address listed in question 18. You

cannot speak at the hearing if you exclude yourself from the Settlement Class.

                                     IF YOU DO NOTHING

       23.     What Happens if I Do Nothing At All?

       If you do nothing, you will get no money from this Settlement. But, unless you exclude

yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of any other

lawsuit against the Defendants or other Released Parties about the same legal issues in this case.



                                                 25
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 80 of 102




                             GETTING MORE INFORMATION

       24.     Are There More Details About the Settlement?

       This Notice summarizes the proposed Settlement. More details are in the Stipulation

dated as of August 21, 2020. You can get a copy of the Stipulation or more information about

the Settlement by visiting www.[INSERT].com.

You can also contact the Claims Administrator:

       Avon Products, Inc. Securities Litigation
       Claims Administrator
       c/o Epiq Global
       [INSERT]

Or Lead Counsel

       Gregory Mark Nespole, Esq.
       Levi & Korsinsky, LLP
       55 Broadway, 10th Floor
       New York, NY 10006

You can also obtain a copy from the Clerk’s Office during regular business hours:

       Clerk of Court
       U.S. Courthouse
       500 Pearl Street
       New York, New York 10007

  DO NOT TELEPHONE THE COURT OR DEFENDANTS’ COUNSEL REGARDING
                          THIS NOTICE

                             SPECIAL NOTICE TO NOMINEES

       If you purchased or acquired shares of the publicly traded common stock of Avon during

the period from January 21, 2016 to November 1, 2017, inclusive, then, within ten (10) calendar

days after you received this Notice, you must either: (1) send a copy of this Notice and Proof of

Claim by first class mail to all such beneficial owners; or (2) provide a list of names and addresses

of such Persons to the Claims Administrator:



                                                 26
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 81 of 102




                               Avon Products, Inc. Securities Litigation
                                       Claims Administrator
                                          c/o Epiq Global
                                             [INSERT]

If they are available, you must also provide the Claims Administrator with the e-mails of the

beneficial owners. If you choose to mail the Notice and Proof of Claim yourself, you may obtain

from the Claims Administrator (without cost to you) as many additional copies of these documents

as you will need to complete the mailing. You must also send a statement to the Claims

Administrator confirming that the mailing was made as directed and keep a record of the names

and mailing addresses used.

       Upon full and timely compliance with these directions, you may seek reimbursement from

the Settlement Fund of your reasonable expenses actually incurred in connection with the

foregoing, upon request and submission of appropriate documentation. All communications

concerning the foregoing should be addressed to the Claims Administrator.


DATED: ______________, 2020
                                            BY ORDER OF THE UNITED STATES
                                            DISTRICT COURT FOR THE SOUTHERN
                                            DISTRICT OF NEW YORK




                                              27
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 82 of 102




                  Exhibit A-2
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 83 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                 Case No. 19-cv-01420-MKV

In re Avon Products Inc. Securities Litigation   Hon. Mary Kay Vyskocil


                                                 EXHIBIT A-2




                            PROOF OF CLAIM AND RELEASE
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 84 of 102




I.      GENERAL INSTRUCTIONS

        1.      To recover as a member of the Settlement Class based on your claims in the action

entitled In re Avon Products, Inc. Securities Litigation, 19-cv-01420-MKV (the “Action”), you

must complete and, on pages 5-6 hereof, sign this Proof of Claim and Release form (“Proof of

Claim” or “Claim Form”). If you fail to submit a properly addressed (as set forth in paragraph 3

below) Proof of Claim, your claim may be rejected and you may be precluded from any recovery

from the Net Settlement Fund created in connection with the proposed settlement of the Action.1

        2.      Submission of this Proof of Claim, however, does not assure that you will share in

the proceeds of the Settlement in the Action.

        3.      THIS CLAIM FORM MUST BE SUBMITTED ONLINE AT WWW.

[INSERT].COM NO LATER THAN _______________, 2020 OR, IF MAILED, BE

POSTMARKED OR RECEIVED NO LATER THAN ____________, 2020, ADDRESSED

AS FOLLOWS:

                             Avon Products Inc. Securities Litigation
                                     Claims Administrator
                                        c/o Epiq Global
                                           [INSERT]

        4.      If you are a Class Member, you are bound by the terms of any judgment entered in

the Action, WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM OR RECEIVE A

PAYMENT unless you timely and validly request exclusion from the Settlement Class pursuant

to the Notice. If you request exclusion, do not submit a Claim Form because you will no longer

be eligible to do so.

II.     CLAIMANT IDENTIFICATION


1
 Unless otherwise stated, all terms used in this Proof of Claim shall have the same meanings as
set forth in the Stipulation and Agreement of Settlement filed with the Court.

                                                1
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 85 of 102




       1.      If you purchased or acquired Avon Products, Inc. publicly traded common stock

during the period from January 21, 2016 through November 1, 2017, inclusive, and held the

certificate(s) in your name, you are the beneficial purchaser or acquirer as well as the record

purchaser or acquirer. If, however, the certificate(s) were registered in the name of a third party,

such as a nominee or brokerage firm, you are the beneficial purchaser and the third party is a record

purchaser.

       2.      Use Part I of this form entitled “Claimant Identification” to identify each

beneficial purchaser or acquirer of Avon publicly traded common stock that forms the basis of

this claim, as well as the purchaser or acquirer of record if different. THIS CLAIM MUST BE

FILED BY THE ACTUAL BENEFICIAL PURCHASER OR PURCHASERS, OR THE

LEGAL REPRESENTATIVE OF SUCH PURCHASER OR PURCHASERS OF THE AVON

COMMON STOCK UPON WHICH THIS CLAIM IS BASED.

       3.      All joint purchasers must sign this Claim Form.           Executors, administrators,

guardians, conservators and trustees must complete and sign this claim on behalf of Persons

represented by them; their authority must accompany this claim and their titles or capacities must

be stated. The Social Security (or taxpayer identification) number and telephone number of the

beneficial owner may be used in verifying the claim. Failure to provide the foregoing information

could delay verification of your claim or result in rejection of the claim.

III.   IDENTIFICATION OF TRANSACTIONS

       1.      Use “Part II” of this form below entitled “Schedule of Transactions in Avon

Common Stock” to supply all required details of your transaction(s). If you need more space or

additional schedules, attach separate sheets giving all of the required information in substantially

in the same form. Sign and print or type your name on each additional sheet.



                                                  2
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 86 of 102




       2.      On the schedules, provide all of the requested information with respect to all of

your purchases or acquisitions of Avon common stock that took place at any time from January

21, 2016 through November 1, 2017, inclusive, whether such transactions resulted in a profit or a

loss. You must also provide all of the requested information with respect to your sales of Avon

common stock and the shares of Avon common stock you held at the opening of trading on January

21, 2016 and the close of trading on January 30, 2018. Failure to report all such transactions may

result in the rejection of your claim.

       3.      List each transaction in the Class Period separately and in chronological order by

trade date, beginning with the earliest. You must accurately provide the month, day, and year of

each transaction you list.

       4.      Copies of broker confirmations or other documentation of your transactions in

Avon common stock must be submitted with your claim. Failure to provide this documentation

could delay verification of your claim or result in rejection of your claim. THE PARTIES DO

NOT HAVE INFORMATION ABOUT YOUR TRANSACTIONS.

       5.      The above requests are designed to provide the minimum amount of information

necessary to process the simplest claims.

       6.      NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large

numbers of transactions may request, or may be requested, to submit information regarding their

transactions in electronic files. To obtain the mandatory electronic filing requirements and file

layout, you may visit the settlement website at www.[INSERT]. com. Any file not in accordance

with the required electronic filing format will be subject to rejection.




                                                  3
     Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 87 of 102




PART I:      CLAIMANT IDENTIFICATION

      The Claims Administrator will use this information for all communications regarding this
      Claim Form. If this information changes, you MUST notify the Claims Administrator in
      writing at the address above. Complete names of all persons and entities must be
      provided.


      _______________________________________________________________
      Beneficial Owner’s Name (First, Middle, Last)


      _____________________________________________________________
      Co-Beneficial Owner’s Name (First, Middle, Last)


      ________________________________________________________________
      Street Address

      ________________________________            ____________________________
      City                                        State or Province

      ________________________________            ____________________________
      Zip Code or Postal Code                     Country

      ________________________________            ______________
      Social Security Number or                   Individual
      Taxpayer Identification Number              ______________
                                                  Corporation/Other
      ____________________                        ______________________
      Area Code                                   Telephone Number (Work)

      ____________________                        _______________________
      Area Code                                   Telephone Number (Home)

      _______________________________________________________________
      Record Owner’s Name (if different from beneficial owner listed above)




                                             4
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 88 of 102




       PART II:        SCHEDULE OF TRANSACTIONS IN AVON PUBLICLY TRADED
                       COMMON STOCK

       A.      Number of shares of Avon publicly traded common stock held at the opening of
               trading on January 21, 2016: _______. (Must be documented.)

       B.      Purchases or acquisitions of Avon publicly traded common stock from January
               21, 2016 through November 1, 2017, inclusive (must be documented.):

              Trade Date             Number of Shares                  Total Purchase Price
              Mo. Day Year           Purchased or Acquired
         1.
         2.
         3.


       C.      Sales of Avon publicly traded common stock from January 21, 2016 through
               January 30, 2018:

              Trade Date             Number of Shares                   Total Transaction Price
              Mo. Day Year           Sold
         1.
         2.
         3.


       D. Number of shares of Avon publicly traded common stock held at the close of trading
          on January 30, 2018: ____________

               If you require additional space, attach extra schedules in the same format as
               above. Sign and print your name on each additional page.

       YOU MUST READ AND SIGN THE RELEASE ON PAGE ____. FAILURE TO SIGN
       THE RELEASE MAY RESULT IN A DELAY IN PROCESSING OR THE
       REJECTION OF YOUR CLAIM.


IV.    SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS

       I (We) submit this Proof of Claim and Release under the terms of the Stipulation and

Agreement of Settlement, dated August 21, 2020 (“Stipulation”) described in the Notice. I (We)

also submit to the jurisdiction of the United States District Court for the Southern District of New

York, with respect to my (our claim) as a Class Member (as defined in the Notice) and for purposes

                                                 5
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 89 of 102




of enforcing the release set forth herein. I (We) further acknowledge that I am (we are) not

excluded from the Settlement Class and am (are) bound by and subject to the terms of any

judgment that may be entered in the Action. I (We) agree to furnish additional information to Lead

Counsel to support this claim if required to do so. I (We) have not submitted any other claim

covering the same purchases or sales of Avon publicly traded common stock during the Class

Period and know of no other Person having done so on my (our) behalf.

V.         RELEASE

           1.   I (We) hereby acknowledge, on behalf of myself (ourselves) and each of my (our)

past and present trustees, fiduciaries, guardians, representatives, estate trustees, heirs, executors,

administrators, predecessors, successors and assigns, and any other person claiming by, through

or on behalf of myself (ourselves), in their capacities as such, shall be deemed by operation of law

to (a) have released, waived, discharged and dismissed each and every of the Released Claims

against the Released Parties; and (b) forever be enjoined from commencing, instituting or

prosecuting any or all of the Released Plaintiffs’ Claims against any of the Released Defendant

Parties.

           2.   This release shall be of no force or effect unless and until the Court approves the

Settlement set forth in the Stipulation and it becomes effective on the Effective Date.

           3.   I (We) hereby warrant and represent that I (we) have not assigned or transferred or

purported to assign or transfer, voluntarily or involuntarily, any matter released pursuant to this

release or any other part or portion thereof.

           4.   I (We) hereby warrant and represent that I (we) have included information about

all of my (our) transactions in Avon publicly traded common stock that occurred during the Class

Period as well as the number of shares held by me (us) at the opening of trading on January 21,



                                                  6
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 90 of 102




2016, and the close of trading on January 30, 2018.

       5.      I (We) certify that I am (we are) not subject to backup withholding under the

provisions of Section 3406(a)(1)(C) of the Internal Revenue Code.

       Note: If you have been notified by the Internal Revenue Service that you are subject to

backup withholding, please strike out the language that you are not subject to backup withholding

in the certification above.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing information supplied by the undersigned is true and correct.




  THIS PROOF OF CLAIM FORM MUST BE SUBMITTED NO LATER THAN _____,

                                 ADDRESSED AS FOLLOWS

                              Avon Products Inc. Securities Litigation
                                      Claims Administrator
                                         c/o Epiq Global
                                            [INSERT]




                                                 7
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 91 of 102




                  Exhibit A-3
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 92 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                     Case No. 19-cv-01420-MKV

In re Avon Products Inc. Securities Litigation       Hon. Mary Kay Vyskocil


                                                     EXHIBIT A-3



TO:    ALL PERSONS AND ENTITIES WHO PURCHASED OR OTHERWISE
       ACQUIRED AVON PRODUCTS INC. (“AVON”) PUBLICLY TRADED
       COMMON STOCK DURING THE PERIOD FROM JANUARY 21, 2016
       THROUGH NOVEMBER 1, 2017, INCLUSIVE.

YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil Procedure
that a hearing will be held on _____________, 2020, at ___:00 .m., before the Honorable Mary
Kay Vyskocil, United States District Judge, at the Courthouse for the United States District
Court, Southern District of New York, Courtroom 18C, Daniel Patrick Moynihan Courthouse,
500 Pearl Street, New York, New York 10007, for the purpose of determining, among other
things, whether the following matters should be approved by the Court: (1) the proposed
Settlement of the claims in the Action for the sum of $14,500,000 in cash as fair, reasonable, and
adequate to the members of the Settlement Class; (2) whether, thereafter, the Action should be
dismissed with prejudice as set forth in the Stipulation and Agreement of Settlement dated August
21, 2020 (“Stipulation”); (3) whether the Plan of Allocation for the proceeds of the Settlement is
fair, reasonable, and adequate and therefore should be approved; (4) whether the application of
Lead Counsel for the payment of attorneys’ fees and litigation expenses incurred in connection
with the Action should be approved; and (5) whether the Lead Plaintiff and additional Plaintiff
should receive an award pursuant to the Private Securities Litigation Reform Act of 1995. The
Court may change the date of the Final Approval Hearing, or hold it remotely, without providing
another notice. You do NOT need to attend the Hearing to receive a distribution from the Net
Settlement Fund.

If you purchased or otherwise acquired Avon’s publicly traded common stock from January 21,
2016 through November 1, 2017, inclusive, your rights will be affected by the settlement of this
class action. If you have not received the detailed Notice of Pendency of Class Action, Proposed
Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) and the Proof of Claim
and Release Form, you may obtain them free of charge by contacting the Claims Administrator,
by mail at: Avon Products Inc. Securities Litigation, Claims Administrator, c/o Epiq Global,
[INSERT], or www.[INSERT].com.

If you are a member of the Settlement Class and wish to share in the distribution of the Net
Settlement Fund, you must submit a Proof of Claim no later than ________, 2020 establishing
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 93 of 102




that you are entitled to recovery. As further described in the Notice, you will be bound by any
Judgment entered in the Action, regardless of whether you submit a Proof of Claim, unless you
exclude yourself from the Settlement Class, in accordance with the procedures set forth in the
Notice, no later than _________, 2020. Any objections to the Settlement, Plan of Allocation, or
requests for attorneys’ fees and expenses must be served and filed, in accordance with the
procedures set forth in the Notice, no later than _________, 2020.

Inquiries, other than requests for the Notice, may be made to Lead Counsel for the Settlement
Class: Gregory Mark Nespole, Esq, Levi & Korsinsky, LLP, 55 Broadway, 10th Floor, New
York, NY 10006, gnespole@zlk.com.


INQUIRIES SHOULD NOT BE DIRECTED TO THE COURT,                                              THE
CLERK’S OFFICE, THE DEFENDANTS, OR DEFENDANTS’ COUNSEL.

If you have any questions about the Settlement, you may contact Lead Counsel at the address listed
above.

DATED: ______________, 2020
                                             BY ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE SOUTHERN
                                             DISTRICT OF NEW YORK




                                                2
Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 94 of 102




                     Exhibit B
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 95 of 102




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Avon Products Inc. Securities Litigation        Case No. 19-cv-01420-MKV

                                                      Hon. Mary Kay Vyskocil

                                                      EXHIBIT B




             [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL
                               WITH PREJUDICE

       WHEREAS, this matter came before the Court for hearing pursuant to an Order of this

Court, dated _________________, 2020, on the unopposed application of the Plaintiffs for

approval of the Settlement set forth in the Stipulation and Agreement of Settlement (“Stipulation”),

dated as of August 21, 2020:

       (A)     Pursuant to the Preliminary Approval Order entered on _______________, 2020,

this Court scheduled a Final Approval Hearing for _________________, 2020, at _____ a.m., to

determine, inter alia, whether the proposed Settlement, Plan of Allocation, and Lead Counsel’s

request for attorneys’ fees, litigation expenses, and compensatory awards to Plaintiffs are fair,

reasonable, and adequate, and should be approved by the Court (the “Final Approval Hearing”);

       (B)     The Court has received affidavit(s) and/or declaration(s) attesting to compliance

with the terms of the Preliminary Approval Order, including the dissemination of the Notice and

the Summary Notice;

       (C)     Due to adequate notice having been given to the Settlement Class as required by

the Preliminary Approval Order, and the Court having held a Final Approval Hearing on

______________, 2020, and the Court having considered all papers filed and proceedings in this
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 96 of 102




Action and otherwise being fully informed of the matters herein, and for the reasons stated on the

record on _______________, 2020 and good cause appearing,

        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

        1.      The provisions of the Stipulation, including definitions of the terms used therein,

are hereby incorporated by reference as though fully set forth herein. All capitalized terms used

herein have the meanings set forth and defined in the Stipulation.

        2.      This Court has jurisdiction over the subject matter of this Action and over all parties

to this Action, including all Class Members.

        3.      The Court hereby affirms its determinations in the Preliminary Approval Order and

finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities who purchased

or otherwise acquired the publicly traded common stock of Avon during the period from January

21, 2016 to November 1, 2017, inclusive, and were allegedly damaged thereby. Excluded from the

Settlement Class are: (i) Defendants; (ii) members of the immediate family of any Defendant who

is an individual; (iii) any person who was an officer or director of Avon during the Class Period;

(iv) any firm, trust, corporation, or other entity in which any Defendant has or had a controlling

interest; (v) the legal representatives, affiliates, heirs, successors-in-interest, or assigns of any such

excluded person or entity, in their respective capacity as such; and (vi) any persons or entities who

or which exclude themselves by submitting a timely and valid request for exclusion that is accepted

by the Court. Nothing in this definition shall operate to exclude the Avon Personal Savings

Account Plan from the Settlement Class.

        4.      Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement only, the Court

hereby re-affirms its determinations in the Preliminary Approval Order and finally certifies Holly


                                                  -2-
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 97 of 102




Ngo as Class Representative for the Settlement Class; and finally appoints the law firm of Levi &

Korsinsky LLP as Class Counsel for the Settlement Class.

       5.     Plaintiffs and all Class Members are bound by this Order and Final Judgment (the

“Judgment”). [The Persons identified in Exhibit 1 hereto have submitted timely and valid Requests

for Exclusion and are accordingly excluded from the definition of the Settlement Class and shall

not be bound by this Judgment.]

       6.     This Court finds that the dissemination of the Notice and the Summary Notice, and

the notice methodology, all of which were implemented in accordance with the terms of the

Stipulation and the Court’s Preliminary Approval Order:

              (a)     Constituted the best practicable notice to Settlement Class Members under

       the circumstances of this Action;

              (b)     Were reasonably calculated, under the circumstances, to apprise Class

       Members of: (i) the proposed Settlement of this Action; (ii) their right to exclude

       themselves from the Settlement Class; (iii) their right to object to any aspect of the

       proposed Settlement, Plan of Allocation, and the request for attorneys’ fees, Litigation

       Expenses, and awards to Plaintiffs; (iv) their right to appear at the Final Approval Hearing,

       either on their own or through counsel hired at their own expense, if they did not exclude

       themselves from the Settlement Class; and (v) the binding effect of the proceedings,

       rulings, orders, and judgments in this Action, whether favorable or unfavorable, on all

       persons not excluded from the Settlement Class;

              (c)     Were reasonable, fair, and constituted due, adequate, and sufficient notice

       to all persons entitled to be provided with notice; and




                                               -3-
      Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 98 of 102




               (d)     Fully satisfied all applicable requirements of the Federal Rules of Civil

       Procedure (including Rules 23(c) and (e)), the United States Constitution (including the

       Due Process Clause), the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), the

       Private Securities Litigation Reform Act of 1995, the Local Rules of the United States

       District Court for the Southern District of New York, and any other applicable law.

       7.      The terms and provisions of the Stipulation were negotiated by experienced counsel

representing the Parties, at arm’s-length and with the assistance of an experienced mediator, and

were entered into by the Parties in good faith.

       8.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court finds that

the Settlement set forth in the Stipulation is fair, reasonable, and adequate as to all members of the

Settlement Class, and in the best interests of the Settlement Class taking into account, inter alia:

(a) Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the

proposal was negotiated at arm’s-length; (c) the relief provided for the Settlement Class is

adequate, having taken into account (i) the costs, risks, and delay of trial and appeal; (ii) the

effectiveness of any proposed method of distributing relief to the Settlement Class, including the

method of processing Settlement Class Member claims; (iii) the terms of any proposed award of

attorneys’ fees, including timing of payment; and (iv) any agreement required to be identified

under Rule 23(e)(3); and (d) the proposed Plan of Allocation treats Settlement Class Members

equitably relative to each other.

       9.      The Settlement set forth in the Stipulation is hereby finally approved as fair,

reasonable, and adequate in all respects, in accordance with the terms and provisions therein, and

Plaintiffs and all other Class Members, are hereby bound by the terms of the Settlement as set forth

in the Stipulation.


                                                  -4-
       Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 99 of 102




        10.     Upon the Effective Date, Plaintiffs and each Class Member, on behalf of

themselves, and their respective past and present trustees, fiduciaries, guardians, representatives,

estate trustees, heirs, executors, administrators, predecessors, successors and assigns, and any other

person claiming by, through or on behalf of them, in their capacities as such, shall be deemed by

operation of law to (a) have released, waived, discharged and dismissed each and every of the

Released Plaintiffs’ Claims against the Released Defendant Parties; and (b) forever be enjoined

from commencing, instituting or prosecuting any or all of the Released Plaintiffs’ Claims against

any of the Released Defendant Parties.

        11.     Upon the Effective Date, each of the Defendants, on behalf of themselves, and their

respective past and present trustees, fiduciaries, guardians, representatives, estate trustees, heirs,

executors, administrators, predecessors, successors and assigns, and any other person claiming by,

through or on behalf of them, in their capacities as such, shall be deemed by operation of law to

(a) have released, waived, discharged and dismissed each and every of the Released Defendants’

Claims against the Released Plaintiff Parties; and (b) forever be enjoined from commencing,

instituting or prosecuting any or all of the Released Defendants’ Claims against any of the Released

Plaintiff Parties.

        12.     Notwithstanding any release, nothing in this Judgment shall bar any action by any

of the Parties to enforce or effectuate the terms of the Stipulation, the Preliminary Approval Order,

or this Judgment.

        13.     Any Plan of Allocation submitted by Lead Counsel or any other order entered

regarding the attorneys’ fee and expense application shall in no way disturb or affect this Judgment.




                                                -5-
     Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 100 of 102




       14.     The fact and terms of the Settlement, including the Stipulation and all exhibits

thereto, this Judgment, all negotiations, discussions, drafts and proceedings in connection with the

Settlement, and any act performed or document signed in connection with the Settlement:

               (a)     shall not be offered or received against the Released Defendant Parties,

       Plaintiffs, or the other Class Members as evidence of, or be deemed to be evidence of, any

       presumption, concession or admission by any of the Released Defendant Parties, or by

       Plaintiffs or the other Class Members, with respect to the truth of any fact alleged by

       Plaintiffs or the validity, or lack thereof, of any claim that has been or could have been

       asserted in the Action or in any litigation, or the deficiency of any defense that has been or

       could have been asserted in the Action or in any litigation, or of any liability, negligence,

       fault or wrongdoing of the Released Defendant Parties;

               (b)     shall not be offered or received against the Released Defendant Parties as

       evidence of a presumption, concession or admission of any fault, misrepresentation or

       omission with respect to any statement or written document approved or made by any

       Released Defendant Party, or against Plaintiffs or any of the other Class Members as

       evidence of any infirmity in the claims of Plaintiffs and the other Class Members;

               (c)     shall not be offered or received against the Released Defendant Parties,

       Plaintiffs or the other Class Members as evidence of a presumption, concession or

       admission with respect to any liability, negligence, fault or wrongdoing, or in any way

       referred to as against any of the foregoing parties, in any arbitration proceeding or other

       civil, criminal or administrative action or proceeding, other than such proceedings as may

       be necessary to effectuate the provisions of this Settlement;




                                               -6-
     Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 101 of 102




                (d)    shall not be construed against the Released Defendant Parties, Defendants’

       Counsel, Lead Counsel or Plaintiffs or the other Class Members as an admission or

       concession that the consideration to be paid hereunder represents the amount which could

       be or would have been recovered after trial; and

                (e)    shall not be construed as or received in evidence as an admission,

       concession or presumption against Plaintiffs or the other Class Members or any of them

       that any of their claims are without merit or that damages recoverable under the Complaints

       would not have exceeded the Settlement Amount.

       15.      Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over (a) implementation of the Settlement and any award or distribution of

the Settlement Fund; (b) disposition of the Settlement Fund; (c) hearing and determining

applications for attorneys’ fees and expenses in the Action; and (d) all Parties hereto for the

purpose of construing, enforcing, and administering the Settlement.

       16.      The Court finds that during the course of the Action, the Plaintiffs and Defendants

and their respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       17.      In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or the Effective Date does not occur, or in the event that the Settlement

Fund, or any portion thereof, is returned to the Defendants, then this Judgment shall be rendered

null and void to the extent provided by and in accordance with the Stipulation and shall be vacated

and, in such event, all orders entered and releases delivered in connection herewith shall be null

and void to the extent provided by and in accordance with the Stipulation.




                                                -7-
     Case 1:19-cv-01420-MKV Document 71-1 Filed 08/21/20 Page 102 of 102




       18.     This Action is dismissed with prejudice. The Parties are to bear their own costs,

except as otherwise provided in the Stipulation or this Judgment.

       19.     The provisions of this Judgment constitute a full and complete adjudication of the

matters considered and adjudged herein, and the Court determines that there is no just reason for

delay in the entry of this Judgment. The Clerk is hereby directed to immediately enter this

Judgment.



       SO ORDERED in the Southern District of New York on ___________, 2020.




                                             THE HON. MARY KAY VYSKOCIL
                                             UNITED STATES DISTRICT JUDGE




                                              -8-
